Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 1 of 102 PAGEID #: 15

                                                                            SCANNED AT CCI and E·Mailed
                                                                            to USDC OHSO on 1 1f&s.Lt1.
                            IN THE UNITED STATES DISTRICT COURT             20.L(by lP...-M(!!~t'i..   I   ...
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION                      No. of Pp. /,JI.;

MARK GROVE
Prison Inmate Number: Al83624                         l: :
Chillicothe Correctional Institution (CCI)
15802 State Route l 04 North
Post Office Box 5500
Chillicothe, Ohio 45601

               Plaintiff,

vs.                                               Case No:   2:18-CV-1492
                                               Judge Alegenon L. Marbley
GARY C. MOHR, DIRECTOR
Ohio Department of Rehabilitation             Magistrate Judge Elizabeth Preston Deavers
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,                         COMPLAINT
                                                  Demand for Jury Trial

and,

ANDREW EDDY, MD, Director Medical
Collegial Review Board
& Chief Medical Officer
Ohio Department of Rehabilitation
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,

and,

JOHN GARDNER, MD, Member
Collegial Review Board
Ohio Department of Rehabilitation
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,

                                             la
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 2 of 102 PAGEID #: 16



and,

MS. BOTTORFF, Nurse Practitioner (NP)
London Correctional
Institution (LoCJ)
1580 State Route 56
London, Ohio 43140

               Defendant,

and,

ABID I. RANA, MD
Ohio Department of Rehabilitation
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,

and,

LARRY HOUTS, MD
Ohio Department of Rehabilitation
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,

and,

GARY ARTRIP, Nurse Practitioner (NP)
Chillicothe Correctional Institution (CCI)
15802 State Route l 04 North
Post Office Box 5500
Chillicothe, Ohio 4560 I

               Defendant,

and,




                                             lb
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 3 of 102 PAGEID #: 17



BETH HIGGINBOTHAM, Healthcare
Administrator (HCA)
Chillicothe Correctional Institution (CCI)
15802 State Route 104 North
Post Office Box 5500
Chillicothe, Ohio 45601

               Defendant,
and,

CORBY FREE, Institutional Inspector
Chillicothe Correctional Institution (CCI)
15802 State Route 104 North
Post Office Box 5500
Chillicothe, Ohio 45601

               Defendant,

and,

GARY KRISHER, MD, Member
Collegial Review Board
Ohio Department of Rehabilitation
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,

and,

JOHN DESMARIAS, MD, Medical
Director
Ohio Department of Rehabilitation
And Correction (ODRC)
770 West Broad Street
Columbus, Ohio 43222

               Defendant,

and,




                                             le
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 4 of 102 PAGEID #: 18



HISHAM M. A WAN, MD (Hand Surgeon)
Franklin Medical Center, Zone A (FMC)
1990 Harmon Avenue 43223-3829
Post Office Box 23658
Columbus, Ohio 43223-3658

             Defendant,

and,

EDWARD A. MICHELSON, MD
Ohio State University
Medical Center (OSUMC)
410 West 10th Avenue
Columbus, Ohio 43210

            Defendant,

and,

ANDREW J. KRIEGER, MD
Ohio State University
Medical Center (OSUMC)
410 West l01h Avenue
Columbus, Ohio 43210

            Defendant,

and,

ROBERT C. RYU, MD
Ohio State University
Medical Center (OSUMC)
410 West 101h Avenue
Columbus, Ohio 43210

            Defendant,

and,

JOSEPH S. YU, MD
Ohio State University
Medical Center (OSUMC)
410 West 101h Avenue
Columbus, Ohio 43210

            Defendant,

                                        Id
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 5 of 102 PAGEID #: 19



and,

UNKNOWN
JANE ANDI OR JOHN DOE (X 50)
ADDRESS UNKNOWN

            Defendant.




                                       le
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 6 of 102 PAGEID #: 20
  IF YOU ARE A PRISONER FILING A CML SUIT THE FOLLOWING INFORMATION IS
  REQUIRED:

  PREVIOUS LAWSUITS:

       A.   HAVE YOU BEGUN OTHER LAWSUITS IN STATE OR FEDERAL COURT DEALING
            WITH THE SAME FACTS INVOLVEQ IN THIS ACTION OR OTHERWISE RELATING
            TO YOUR IMPRISONMENT? YES 'ff) NO ( )

       B.   IF YOUR ANSWER TO A IS YES, DESCRIBE THE LAWSUIT IN THE SPACE BELOW.
            (IF THERE IS MORE THAN ONE LAWSUIT, DESCRIBE THE ADDffiONAL
            LAWSUITS ON ANOTHER PIECE OF PAPER, USING THE SAME OUTLINE.)

            1.   PARTIES TO THIS PREVIOUS LAWSUIT

                 PLAINTIFFS:




                 DEFENDANTS:




            2.   COURT (IF FEDERAL COURT, NAME THE DISTRICT: IF STATE COURT,
                 NAME THE COUNTY)



            3.   DOCKET NUMBER




            4.   NAME OF THE JUDGE TO WHOM THE CASE WAS ASSIGNED



            5.   DISPOSITION (FOR EXAMPLE, WAS THE CASE DISMISSED? WAS IT




            7.   APPROXIMATE DATE OF THE DISPOSffiON




                                          -2-
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 7 of 102 PAGEID #: 21
  PLACE OF PRESENT CONFINEMENT



        A.   IS THE~ A PRISONER GRIEVANCE PROCEDURE IN THIS INSTITUTION?
             YESl')NO()

        B.   DID YOU PRESENT THE FACTS RELATING TO,YOUR COMPLAINT IN THIS ST ATE
             PRISONER GRIEVANCE PROCEDURE? YES~ NO ( )

        c.   IF YOUR ANSWER IS YES:

             l.




             2.   WHAT WAS THE RESUI.T?




        D.   IF YOUR ANSWER IS NO, EXPLAIN WHY NOT.




        E.   IF THERE IS NO PRISON GRIEVANCE PROCEDURE IN THIS INSTITUTION, DID
             YOU COMPLAIN TO PRISON AUTHORITIES? YES ()NO ()

        F.   IF YOUR ANSWER IS YES:

             l.   WHAT STEPS DID YOU TAKE?




             2.   WHAT WAS THE RESULT?




                                             .3.
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 8 of 102 PAGEID #: 22



                                      Grove,       pro se, hereby              this First Amended Complaint
and avers as follows:
NA'l'ORE OF TSE SUIT

l.    Plaintiff                                     action to redress violations by defendants of


State
2.                            brings              action               to 42    u.s .. c. H    1983 and 1988 to

redress                                           under                   statute,    ordinance,       resiulations,
custom, or                                        , privileges, and immunities secured to Plaintiff bf
t.he Ei:;ihth Amendment to the Constitution of the United States, namely, the
          to be free f com                           unnecessary and wanton infliction of pain and

                                                           harm bt                              with     deliberate
indifference                   to                  's serious medical needs.             Plaintiff
individual damages from Defendants pursuant to the Constitution and laws of
          ted States.                                    prays also for                  and
                                                   practices              Ohio Department of Rehabilitation
and                                                        servants and/or employees as violative of the

federal                                                        and   ri~hts          plaintiff.    In
plaintiff                                 the pendent        Jurisdiction of th           Court over re
ancillary,           and pE>ndent state                     law claims.      Plaintiff          further     seeking
                                         from                 pursuant to the laws of the State of Ohio,
                                           for tortious conduct and breach of contract. State and
                                                 below           from a common nucleus of
so that                      couct may                      supplemental Jurisdiction over
claims under 28                       u.s.c.   § 1367.         action is also brought for fraud. Finally,
Plaintiff    .o:::>l::!t:Ji\..o:::>   an award of attorney's fees and cost pursuant to 42                  u.s.c.   §




                                                                 4
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 9 of 102 PAGEID #: 23




JURISDIC'rION AND VENUE

3. The jurisdiction of this Court is invoked pursuant to the Federal Civil
Ri9hts Act, 42 u .. s.c.   U     1983 and 1988; .Judicial Code 28       u.s.c. §%   1331 and

1343(a); the Constitution of the United States, and supplemental jurisdiction
as codified in 28     u.s.c.   § 1367(a).

4. Venue in this Court is proper pursuant to 28               u.s.c.   § 139l(b) because a
substantial part of the events or omissions giving rise to the claims occurred
in this judicial district. Thus, this matter is properly brought to the United
States District Court for the Southern District of Ohio, Eastern Division,

under 28   u.s.c. §   139l(b).

5.   This Court    is authorized to render declaratory and injunctive relief
pursuant to the Eighth Amendment, 42        u.s.c.   ~   1983, 28   u.s.c.   §§ 2201 and 2202

and Rule 57 of the Federal Rules of Civil Procedure.
6. Plaintiff has complied with all conditions precedent to the filing of this
suit required by 42 u.s.c. § 1997e(a). Plaintiff timely and properly exhausted
the three-step grievance procedure set forth in Ohio Admin. Code                 § 5120-9-31
b~   filing an infot:'lllal complaint, a formal grievance and an appeal to the Chief
Inspector of the Ohio Department of Rehabilitation and Correction.




7.All administrative prerequisites have been satisfied and this suit is timely
file<'!.




                                             5
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 10 of 102 PAGEID #: 24




PARTIES
8.     r,                     f    Mark Grove, (                        "Plaintiff" and /or "I")                dll1   a

of the                                                                                     and an

                              under    the      custody              control        of     the   Ohio

                         on                                        pursuant to                                                  .16
since March 04, 1985. Plaintiff is and was at all                                                  relevant herein held
       the           l                Correctional                            (CCI),      15B02 St. Rte. 104 North,

 P.O. Box                                                                            's
9.                                    c.   Mohr    (                                                                   ..    rector
 Mohr")              and was at                             relevant herein the                                 of the Ohio
                    of                  itat       and                     (hereinafter                  ) I     which          an
anti           of    t'Ha          State   of   Ohio.     In                             as   Director         of      the   ODRC,

                    Mohr has a                    under Federal and State Law to

 health care to Plaintiff and all                         oth~r                     under the                       and control

of     the ODRC           and he              and was respons                 for                        or                      to

 establish          the                                            regulations,          customs    and usa::.1e for the

 conduct of the ODRC and its                                   servants and emplotees. Defendant Mohr is

 and        was     at        all     times     relevant       herein      constitutionally             and         statutori

                         also fc:ir the                                          customs,                           totali       of
                                                                              '
                     of the ODRC.                                       and   was at all
              in such                         as the               servant and employee of the ODRC. He is
                                                               '
 sued        in     his                        capacity     and                           capacity      for         actions      he




            Defendant             Andrew           M.D.                             ''Defendant                                "Dr.

              is and was at all                                                           the ODRC's

                  and Director of its                               Review Board. Defendant                            is and was

at all                    relevant herein actin';l in such capacity as the                                     , servant and


                                                                   6a
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 11 of 102 PAGEID #: 25




 employee of the ODRC. He is sued in his official and individual cat?acitt for

 ·"'Cti.:ms he t;>ersonally coromitt.ted.

 11. Defend.:mt John Gardner,             M. D.   (hereinafter "Defendant Gardner" and/or "Dr.

                         and was at all times relevant herein a           member of    the ODRC' s
Cclles;iaI                  Boa.:d.    Defendant Gar:dner Ls and was at      ~11   times relevant

 hecein ac'.:iny in such caf)a.citt as the a.:.:;ent, servant and emi:?loyee of the ODRC.

 1~-;    is si.;eci in '·is official and individual capacitf for actions he ~rsonallt

          t~ec~.


 1.2.,

                                                                                             t   the

                                                                   t



                                                                         persona


                         Abid I. Rana,     M.D.    (hereinaft,~r   "Defendant Rana'' and/or "Dr.

 Rana")      is    and    was at all      times relevant i1erein a      doctor a'::   the    ODRC's

 :::::hili :..:::othe Correctional Institution ( hereinaft;:;r "CCI").        D~fendant     Rana is

 anci was at all times relevant herein                actin~   in such ca!?acit:t as the ayent,

                                       the ODRC. He is sued in his official and individual

                     actions he t;>ersonally comitted.

 14.      Defendant       Lart   Houts,   M.D.    (hearinaftec "Defendant Houts" and/or "Dr.

                    and was at all times relevant herein a doctor at the ODRC' s CCI·

 Oefenoan::.       Bouts         and   was at all     times relevant herein actins          in such

 cai:Jd.citi a.s the a':Jent, servant and em~loyee of the ODRC.              He is sued in his

 off ic     1 anci individual ca.1;:>aci tJ for actions he ;:>ersonallt comi tted.

 lS.      Defendant Gary Artri.P,         N.P.    (hereinafter "Defendant Artdr?"      and/o"·    "NP

                  is and was at all times relevant herein a nurse t,>ractioner at the



                                                    6b
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 12 of 102 PAGEID #: 26



ODRC's CCI.                            is and was at all                     relevant herein                        in

such                                   servant and                       of the ODRC. He                   sued in

his official and ind                              for actions he i:Jersonallt committed.

                      Beth                       HCA    (hereinafter         "

                                         and was at all times                              hecein the Health

Care                         at the ODRC's CCI.    Def~ndant                                is and was at all

times     relevant                            in such                                             servant and

                the    ODRC. She        sued in                          and                                       for



17.                            Fr"'"e, Inst.                (here                .               FreE.?"

"         rree")      is and was at                           relevant herein              the   Institutional

             at the ODRC's CCI.                         E'ree is and was at                 l

                    in such                                        servant and                    of th.a ODRC.
                                                              '
He       sued                         and                     capacity for                       he



18.                                    M.D. (                        "                Kr              and/or "Dr.
Krisher") is and was at all times                                   herein a         member of        the OORC's

                        Board. Defendant                             and was at                          relevant

                    in such              as                       secvant and                                    ODRC.

He       sued                         and                     cai:-1aci ti   for                 he



19.     Defendant      John                                       Director                             "Defendant

                       and was c1t     aJ l                 relevant                   the ODRC's Medical

     rector. Defendant Desmarias is and was at all                                               herein actin9

in such                as the           , servant, and                         of the OOHC. He             i~;    sued

in his                and                               for actions he J:)E!rsonally committed.




                                                       6c
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 13 of 102 PAGEID #: 27



 20.    Defendant Hisham M. Awan, M.D. (hereinafter "Defendant Awan" and/or "Dr. Awan")

 is and was at all times relevant herein the Hand Surgeon at the ODRC's Franklin Medical Center

 (hereinafter "FMC") Hand Clinic and the Ohio State University Wexner Medical Center

 (hereinafter "OSUMC"). Defendant Awan is and was at an times relevant herein acting in such

 capacity as the agent, servant and employee of the ODRC. He is sued in his official and

 individual capacity for actions he personally committed.

 21.    Defendant Edward A. Michelson, M.D. (hereinafter "Defendant Michelson" and/or "Dr.

 Michelson") is and was at all times relevant herein a doctor at the Ohio State University Wexner

 Medical Center (hereinafter "OSUMC"). Defendant Michelson is and was at all times relevant

herein acting in such capacity as the agent, servant and employee of the OSUMC and the ODRC.

 He is sued in his official and individual capacity for actions he personally committed.

 22.    Defendant Andrew J. Krieger, M.D. (hereinafter "Defendant Krieger" and/or "Dr.

Krieger") is and was at all times relevant herein a doctor at the Ohio State University Wexner

Medical Center (hereinafter "OSUMC"). Defendant Krieger is and was at all times relevant

herein acting in such capacity as the agent, servant and employee of the OSUMC and the ODRC.

He is sued in his official and individual capacity for actions he personally committed.

23.     Defendant Robert C. Ryu, M.D. (hereinafter "Defendant Ryu" and/or "Dr. Ryu") is and

was at all times relevant herein a doctor at the Ohio State University Wexner Medical Center

(hereinafter "OSUMC"). Defendant Ryu is and was at all times relevant herein acting in such

capacity as the agent, servant and employee of the OSUMC and the ODRC. He is sued in his

official and individual capacity for actions he personally committed.

24.     Defendant Joseph S. Yu, M.D. (hereinafter "Defendant Yu" and/or "Dr. Yu") is and was

at all times relevant herein a doctor at the Ohio State University Wexner Medical Center




                                                  6d
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 14 of 102 PAGEID #: 28



 (hereinafter "OSUMC"). Defendant Yu is and was at all times relevant herein acting in such

 capacity as the agent, servant and employee of the OSUMC and the ODRC. He is sued in his

 official and individual capacity for actions he personally committed.

 25.    Defendants John and or Jane Does l through 50 (hereinafter Defendant Does l-50) are

 herein sued under fictitious names because their names are presently unknown to Plaintiff. At all

times relevant herein, they are agents, servants and employees of the ODRC and the OSUMC,

and in such capacity directly and personally violated the Plaintiffs civil rights. At all times

relevant herein, the OSUMC Defendant Does 1-50 are agents, servants and employees of the

ODRC by contract between the ODRC and the OSUMC. The Plaintiff has diligently and in good

faith attempted to ascertain the true names of Defendants Does 1-50, but as of yet has been

unsuccessful due to the limited discovery powers afforded the Plaintiff prior to instituting suit.

Defendants Does 1-50 are sued in their official and individual capacities for actions they

personally committed.

26.     Whenever in this Complaint reference is made to any act of Defendants, such allegations

shall be deemed to mean that all named Defendants and DOES 1-50 did such acts while acting

under color of law. While acting as the agent, servant or employee of the ODRC, and while

actively engaged in the operation, management, direction or control of the affairs of the ODRC

and Defendant Mohr and while acting within the course and scope of their duties, except where

alleged to the contrary.

27.     Plaintiff reserves the right to amed his Complaint, pursuant to Rule 15 of the Federal

Rules of Civil Procedure, to allege the Doe Defendants' true names and therein allege that each

of the fictitiously named Defendants are responsible in some manner for the occurrences herein




                                                 6e
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 15 of 102 PAGEID #: 29



 alleged, and that Plaintiff's damages, as herein alleged, were proximately caused by their

 conduct.

 28.     All Defendants are sued in their individual capacity and official capacity for actions he or she

 committed while acting under color of State law.

 29.     At all times relevant to this Complaint, each individual defendant:

 a.      acted under color of law, specifically under color of the statutes, ordinances, regulations,

 customs, and usages of the State of Ohio and the Ohio Department of Rehabilitation and Correction;

 b.      was acting within the course and scope of his/her employment; and,

 c.      engaged in the illegal conduct outlined below, causing injury to Plaintiff and depriving Plaintiff of

 his rights, privileges, and immunities under the Eighth Amendment to the Constitution of the United

 States and the laws of the United States and the State of Ohio.

 30.     Plaintiff reserves paragraph 30 for amendments if and when needed after obtaining discovery,

or otherwise.




                                                       6f
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 16 of 102 PAGEID #: 30




FACTUAL ALLF.GATIOOS OOMl'llN TO ALL CAUSES OF ACTION
31. In               I    Oh        C',<.)ver-noc .John     Kasi ch                    Defendant Mohr          ..:i::i   Director

of th2 :Jhio                                of Rehabilitat              and                                              "ODRC").

Gow2 rnoc Kasi ci1                  rected                  Mohc to reduce          the cost                              1
                                                                                                                              care.

Ti1ec1::aftc.,;c,         Governor Ka.sich reduced the :;.mount of mcnet availat)le tQ the '.)DRC



32.

State                                                                                                 )   .
                                                             contract                                                         to

                    32 above,                             the   OSUMC                                                    an    CDRC




                            treatrn<.:nts,           n                    etc ••• ,       that    the OSUl'lC

has                            is                         the ODRC                  , unles13 the OSUMC

t13.s   also                   ned that the ODRC                              und~~r   an                                          .fo

threateniny               or   disabl            condition               would result in                                  serious

                                                  of      fe if not trEMted                               otherwise, the

                         cian must ::>Emd the ODRC                                   to return to

the                                       care and         th onlt the OSUl'lC                       's

::hat    the     ODRC                           he allowed to ri=cei v2 the                               care the OSUMC

               n had                          is ne:cessar1-

34.             an                              is .sent away from the OSUl'lC and                              to the         ~DRC


   th the OS!Jl'lC                                                                                            care, such as
                                                                treatmants,                                     etc ... ,          as

                 in                                       Defendant Mohr's ODRC                                               Board

(hereinafter               "CRB")                         whether or not            the                   is allowed               to

obtai:i        the        ;nadical       care    deemed                       and                         by                  OSUMC

examinin;:J                                               Mohr's CRB                        not                  a


                                                                  7
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 17 of 102 PAGEID #: 31



before            ng the                   the   recommend~d                      care.
35.    In 2011,       D•:::fendant Mohr created the ODRC' s                                   Review Board

and                                         as           ODRC                     rector and          rector            the

CRB to                the cost of                                     care.
36. Defendant Mohr created                                                     Board (CRB) in a manner that

        res the CRB to act in <:1.:crecy to                                             liabil         when

                          •~ccess     to                          th care, so there                   no evidence of

whct.h.-.n: or not              was a CR3                                        of who                           in the

       Rev                         was     a CRB                    and no                       of         CRB

                  a

37.                    Review         a                            that
staff          therefore           not                             the

30. The ODR-:: 1 s CRB members are ODRC                                       and nurse

                                           ODRC money on

               acce;:;s    to                                                           the              se       of    the

                at the ODRC                                                 i :ution.   Parent i                   on is

the ODHC                        the                is held or housed at.

       From 201                   2013 Defendants                               Gardn~r       and other

Does                                                      cal care cost                   1            .3                )   .
          90% of                                                  came from the

heal th care,                       care    and    the    like,       that      would have                             been

                                                        State

          • The ODRC 1 s cost                      on                                   care cont

             date.

40.                    in .2011                               date, Defendants

              Desmarias and Does                                                        ly     and    collect

                                                   and        at>l:lli ed     ODRC



                                                          8
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 18 of 102 PAGEID #: 32


                         custorris                                              ODRC !nsti

Of               and other                                 (doctors anc nurse                                   who
see and                             a                 •s medical condition from                                and

that the                                                   and            bl a ':iual                  ~htsician       when the
                                          has              ned                              's                 condi
               the       SCO,i)e   of                                                       and a          cal
      needed. Said                                                                   customs and usa'::les interfere

     th    the                                                                treatment plan and or                          to

                     3    treatment

          ODRC Pol                                                      Director of the OHio                                of

           1                                              under                                          and             to all

persons                                       or under contract               the

and                        on       and       all    offenders      confined        to                           wi         the


42. ODRC Medical                                     is an official      ~uidance         issued by the ODRC MeClical

                 to                                                 or course of action.

43.                                           l                                 foe        use    bf           ODRC

Director in                                                                                                     that    do not

                on the                                     not be                        unless                  is

from the ODRC

44. The treatment                                           Insti                    Nedi cal Officers are limi tea

                                        es,                   and                         e.stabl              by          ODRC

                 and the ODRC

45.       Defendant                Mohr's                                of                               and

                           "ODRC")                    Number 68-MED-01                      in

a. The institution's Chief Medical Officer                                           is the

          the                             medical care of                       at the                  tution level. The

                                        cer         the                                             at the inst

                                                                    9
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 19 of 102 PAGEID #: 33




Ld. at                 L

b. r\n Advanced Level                                                                               who is
to                 as a                     an Advanced                                                   Rev
section            .43, or a                        's                                                   Code st:ction

     30. Id. at page L             §IV;

c.    The                  Care                          (HCA)         the                                                 f oc

the                                                           services at the                    ution level. The
                           th authori          the             itut          Id. at r1a;;e 2,

d. 'l'lle State Medical                           is the                                          and the
             ty for the                      • ·rhe State                                                          ble for

                                                         implementation,             monitoring,            utili

                                             of                                                  within           the Ohio

                  of                         and                      • Id. at pd·~e 2, §IV;

e. A Medical                              a serious           fe                     or di.sabl                     tion(s)

manifested             sevece                                                  and                                en would

result       in                                          cment        or    loss of       life     if     not       treated
                       Id. at t,>age 2,

f.    'rhe                        it      of the Bureau                Medical Serv               ( l:30t"'lS)"    incl

"the State                                                                      the overall                                 of

                                               2,             (t\)( 1 }{a};

                                                                           health care                            resources
                                                                              the                                          Id.



                                                                    in the                  review

                            B-L                                      s. Id. at             4,         (A)(3)(         (v);

i. The                 Medical Officer                             whether an off ender needs                             ized
health care that ace                        the     SCOi:)e                         the                                     of



                                                              10
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 20 of 102 PAGEID #: 34




 the              in::::;titution. Id. at 1Ja::.Je                     (C)(l)(a),          (d),

J·                       Medical Pol                and Prot0col are

Medical         Set'vices       (BOMS),       are                    and      revised          bf    the    State

                                einented in ,:iccordance with DRC                           ines           the HCA and the

          and     the                                                          are                           for
                       th the                or      ""'"""'""""'.... Ici. at t.ld·Je                 ( a-f),

k.                      do not have the                         to                 a second                        in

matte cs.                   I    a                                   is not

                     while incarcerated. Id. at paye 1 ,                                  (2)(a};

46.                                            21 and ODRC                                                                    to

                      not to                              ot
 to              review his          Ot:'   her own                                  a                                         a
form      and     schedule           an                               contrast,           an

                or
          's consent and                              a "ceasonable fee". O.R.C. §5120.2l(C)(2). A

               that an                                 records be made                                to a                an or
to a                                                                 "more than once evert                              months".
47. Defendants                                                       ODRC                       Number
                  for                                                  to                                 FMC), Ohio State

                                                                                               clinics, which must be

                                                                             Review                         and access to

                 health cure.

48.      ODRC                    B-L at                        IV                                            the



                                                       referrals shall take                               at the inmate's

                     Lu don.

() ...   (E)     The                         ALP    shall                   the         order       for     the


                                                                11
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 21 of 102 PAGEID #: 35


consul                                            the     rationale                                       1

                                                Notes       ( DMHOOOB) •

                                                                                                       tant

without the                               ALP's order and

c.     (F)      Each                        ALP      shall          ini                             and        sign       the

                                   Form {DRC5244} and will                                              i note:
       (F}(3)                              ts: All                                    lab and                            test

results must                         the consult.                                               Correctional               th

Care     (OCIIC)       Cl                                                                 fie                       cli

t'ecommendations.

e.     ( G)                                full and                                              11 be returned to

the                                                                                                           All         the
                 :::mtlined                        is

f ..   ( ll) 'l'he                        Chief Medical Officer shall approve 1                        refecrals for

off-sitE        medical                           consul tat                               or     durable           medical

                            to sendin':::l to           OCHC               Schedul          office.

                The     institution                         staff         ~rson                         foe

schedul          at ....:ach                        shaJl                  and    track    the     Consul

:?lowsr1eet                        each           an order for                       consultation                received

                                     is                        as                                         all        f

                                                                             DRC           ):

h.     ( L)                     Review Process for                                   th Civil       Se.r:~.dce


         ions.

i.       L)(l        Each institution will have a scheduled                               and time each week to

review all                          consults from the                        week. The                        will occur-

as follows:

         L ) (l )(a)        BOM~            ini             contact        with    the                           for      t:.he




                                                               12
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 22 of 102 PAGEID #: 36


                                                                  contact                                tution       at
t                               nst tutions will r)e notifie<l if                        thes•~                       var:i   from the

routine                                   or                        zcht:ciule.

            L)(l)(                                                                  1               of            n'J conzult.:i      foe

            1tments and                                 to the       ins titu                     fleal th   C<'tre    Aclr:iini::;trator

            and                  in                     for tne Coll                     Review teleconfec'8nce.

             ) l)                                          Institutional Sch12duler:                  llIT),

                                                                             for the

        (L)(l)(                   The ilCJ\ or                                    have    all consults and

                                               in advance                               ew
            L) (l)                       ca;se                                                scussed

        (L)(l (                   Recommendations for dl                                     treatment or                     ic

.shall be recocded                         the                       cha.cts and treatment or dia':dnostic                            ans

     u.sted.

             ) (l){                                           comml ts will                  oe                 in    MOSS

     ff:,        all            eilt•2rnative        treatment                                      will                               tlS


                                                                    mor~      i                    will remain                     until



        (L) l)(i                                      an    al                     treatment          or

                       I        the                                  '"arrants a ;;;econd eval

             t    the cast: for eel

        ( L) (1            .J                                                                              the inst           on shall

            11 consul                                                        stdtus to OC!IC                                            to



s,      ( )                                 u!:JOn     i::etucn    of    the                      from a.                      consult

        ntment,                 th•.:: :mrse         11 review' ,;;, ll                               froms,                       order

            , anc1                                                  to tne sch""duled c:c,nsultation.

t.                     l        fol ow    U1..J   consul ts sha 11 b(; considered on a                                             ba.si~:;




                                                                        13
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 23 of 102 PAGEID #: 37


                                                                                            IV-A                      N         tn



                                                                                                        Inoti:::.ution Cnief

                                                                           co                                  the

;.,'ni vec.si         cal Ceritt::r      1                          'J •
                                                        ".:In tth:: Defendonts for: tn2                            i\/C!'i


                    Ceil   cace.

                                                                                                                          Kr: 1~.mei:,

                                                                                                                                 all

                                                                                                                                  foe

                                                               tilout                il:j     tile                               not



                not c.o                  oc .:;cnedul-:: ani                          n<::al th cacc:

                                                             .;?t:isoner's                     condition is a                    ou.s

 He                        er                            ion ·,,'.1i       woulcl c;;sult in sericus                            Ledl

                                   l

52.                         fondants flohc,                    and Does                     act.,.          indi v 1c:u~"11

collect                                                            ildtO    tne GDt\C

                                                                                                                                     r:.o

                                                                                lO                   liad     ce

                                                                                                      0'1.3.


                                       ~vents      stateci

                                r:irKl usa:ie      of most CCI

                                 ;:i}t:cnuner1Cl   or



                                 cations unles.s


ior tn'i': heal tn cai::e of Plaintiff                                                                      ana continue to


                                                              14
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 24 of 102 PAGEID #: 38


                                                                                             i f'      anci



                                                                   the

                       can avoi                     or termination of                         r




?lai     f                         Sl!f                                                                  i

                        ff and man/ other                                                                     tut

                                                                     tr.,:::atment ano



                                                      of Pl<Jint.i.tt                                               rn.H:

on       Central

55.                                                     in.foi:nc.::d P1aint t



                                                                                               L          cancel ii:::(;

                             consult         that                        Houts



                                      CCI Doctors and                                 l


                       natuce of tJlaint ft' s and other                                                            cal

                                                                         JK:<:>ltil        CdJ::8   CO;;)t,


                                                     Doc ::..er;;:; and nur.;:;"'



                                                                     medical                        ions to

                                                      care     cos         c1nd           avoid                      ot:

                   1Htion

                                  t~\lents          foi::tn   H1




                                              15
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 25 of 102 PAGEID #: 39


                                                      v                                       anc: t--'ur

cau.s                                                                    ano                                    ano
                     til

FACTUAL ALLEGATIONS IDST OOMM:JN TO PLAINTIFP"S BACK INJURY                                    OF ACTION

                                                                nis

                                                                                          con~:;ul   t




                                                                          0l!             i

        l




                                 serious,                                nfol




              i

                                                                   actin:;1          incii                      clrld


                                                                 laintiff            to       3ut

i



                                                                                      ive Jlsc           di~ease


                    I'la   i f   to                                                                            root

                      i                                                                       s of

                                                                      n-one 1                                    tn

carr: cost.

            an0                       ano Do.;;;:;   -50.

                                          i   i       wa;;:,   <i?Xamiueo       at    CCI       lJuc::.;;;:s   Sick

                      or
                                  nucs<: in:fonneu              tnat




                                              16
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 26 of 102 PAGEID #: 40



                                                                                           l



                                                 CCl             CObt.).




                                                            lowcc back.




      i

      an                                                        n meui<.:.:n:.ion.

                                          cation.

                   I                                   ilouts

                                                         :::n



                                         cork.l ti on;;;.

                                                                                                       d!lU


                                                                               tco:: anti u




                                                                                          ~o   \
                               2CI Doct0C5        ck .::al                           II
                                                                                               j   I




                                                  Uiacin r'ZX                                           or



               i




                                   foe                                           di



                                          17
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 27 of 102 PAGEID #: 41


      inue




                                                                         f:;;r




                                                                  H

  l


                                                                  for

                                                     c::::mtinued anu




                                               IioutG     cr(~ereci   an

                                       foot          n,          nurnbne;;:;:::;                     LOOL




                                     oc1 "" .r.:ouno-tr       Lo tne                             l


                       ) ) i                                  F'randi




                                                                                                     ;~i


                                              informed

                                               wil           sch;.;dul           .for ctn ihH.

                                                                 liOUL;..3




                                        18
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 28 of 102 PAGEID #: 42


                                                                                                         I

                           .:-:?tat us                                oroc;irac)                on Juli 21,

                                                                                                                   tooc

c-1ain.

rail                                                                                        wil




                                  I       r:ecC:i         the   lndomethecin iJC-:scr:



                                                                                               Uiat          !1~   nad




                                                anc                    l     nurnones;:; anci

                                              tiv~       disc              anu     cl   n~uro:.::uc



                                                    louts i                   that

                                      t                           1



                                                            L



                                                t>i:otocol




                                                                                                    on



                                                                                                     ici

                    1

                                              Coll                i ew Boarci a 11 ow       111'2




                                                    19
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 29 of 102 PAGEID #: 43




                                                                       acces~1



                                                                                          -5U

                                                                   l

                                                           "Llvl,




                                                           l                               ffl.[


                                                    cleni

                                                                   of

                                                               r
                                                     201       \..01                      h1t


                                    neuro:::mr '.:Jeon

                                        ?coccs~                2xami

                                                                                      l   isc



                                GOJ     ticn.

                              ion

                                                                        that on   l

                                                                                          cal




                                                                       in




                                            20
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 30 of 102 PAGEID #: 44




                                             i     ccllecti




                                         nea tn ca cc, co   t.h12::




                                       21
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 31 of 102 PAGEID #: 45



decisions,                          board                 or those          or
                    an                                   the institutional level or where a
       decision has been rendered by central office staff."Id.
89.   Defendant     Free's      Disposition     of    Grievance    in   my Grievance   Number

                                   Defendants• ongoing deliberate indifference to my
re-broken            arm humerus bone          injury,            AR 5120-9-31    and states;

"Collegial Review is a final decision that is rendered by central office staff
and therefore is not appropriate for the grievance procedure.
90.   Shortly after March 18,          2011,     Defendant Houts and several other CCI
doctors,     nurse practi             and nurses began complaining that Defendants
Mohr, Eddy          Does         s medical policies and protocols prohibit them from

providing           patients the medical care they have determined their patient
needs. In doing so, said pol                  and protocols require them to violate the
oaths they      had given to obtain their medical licenses. Defendant Houts and
other complaining CCI health care professionals began disappearing from CCI.
91.   On   or                     2011, Defendants Mohr,          Eddi and Does        acting
individually and collectively, removed many approved prescription pain relief
       and other                from the ODRC Drug Formulary, and sent Defendant
Bottorff to CCI with instructions to cancel all prisoners' prior prescriptions
that said Defendants had removed from the ODRC Drug Formulary by amendment.
92.   On May 19,           at       Defendant Bottorff canceled my back pain, allergy
and acid reflux prescriptions, i.e., Indomethacin Rx861127, Flonase Rx861126
and Priolesec                               Bottorff informed me that Defendants Mohr,
      and Does 1-50 had removed those drugs from the ODRC Drug Formulary and
instructed her to cancel my prescriptions.
93.   On May 19, 2011, I informed Defendant Bottorff that my degenerative disc
disease back condition causes me severe back, leg and foot pain, drop foot and


                                                 22
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 32 of 102 PAGEID #: 46



leg numbness, and I requested her to send me to see a neurosurgeon for my

               condi          but she            to do so. Defendant Bottorff informed me

that once Defendants Mohr and                   's Collegial Review Process had denied me a

neurosurgeon consult on March 16, 201L she cannot override that decision or

her ODRC employment wil 1 be terminated by Defendants• Mohr,                          Eddy and Does

1-50.

94.       On                     at DSC for           ear infection, Or. Carr prescribed ear
           and                  for my ear infection. I explained my

               condition      to Dr. Carr.      Dr.    Carr attempted to address

degenerative               disease back injury, but Defendant Does 1-50 interrupted

doctor sick call visit                  walking in and stating "this doctor sick call visit

      terminated, you must leave at once." Thereafter, Dr. Carr was removed from

CCI       by     Defendants     Mohr,    Eddy   and        Does   1-50,   acting   individually   and

collectively.

95.       On   November           2012 at CCC Nurse Practitioner (NP) Carolyn Galoro

prescribed Mobic Rxl667049 for my degenerative disc disease back                                  and

said she will                   my July 21,                EMG and MRI results and perhaps get me
approved for a neurosurgeon consult. Thereafter, NP Gallero was removed from

          by     Defendants     Mohr,    Eddy   and        Does   1-50,   acting   individually   and

collectively.

96.       On   December 12, 2012 at DSC, I was examined by Dr. Genevieve Bates who

had already reviewed my medical file. Dr. Bates informed me that I need to see

a     neurosurgeon             my degenerative disc disease back injury,                but if she

recommends me              a neurosurgeon consult, Defendants Mohr, Eddy and Does 1-50

      l                    me access to the neurosurgeon to save                      ODRC money on

prisoners health care cost, so I                      not         any relief.

97.       On   December          2012 at DSC , Dr. Bates informed me that my



                                                      23
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 33 of 102 PAGEID #: 47



                 disc disease back                                 me tor a nev
medication             Methotrexate,            it   vi      slow the                      my
degenerative disc disease, help reduce my pain and it will not be as harmful
to my Hepatit         liver condition, as the drugs I had been taking.
98.   On December 12, 2012 at DSC, Dr. Bates prescribed Methotrexate Rxl686826

and folic                          my degenerative disc                  back injury,     she
      me   a shot          back         and a                            my                my
back. She                said medications with            (6)   Months   of   refills.
      On or           March 08, 2013, Dr. Bates' ODRC employment                          was
                              Mohr,           and Does 1-50, acting individually and
                                    terminated Dr. Bates because Dr. Bates provided
me and other prisoners         health care we needed and she refused to knowin'::11Y
and purposefully conceal the true nature of our medical needs to save the ODRC
money on prisoners health care cost.                 Based on      information     and
Defendants Mohr,           and Does             acting individually and collectively,
            up   some other   reason     to   terminate      Dr.   Bates•     ODRC employment


100. On                       at          Defendant Rana canceled the
                                                             that Or. Bates had
on December 12, 2012.                  Rana prescribed Mobic Rxl891504 and Elavil for

                                   back injury.

101. On April 29, 2013 at DSC, Defendant Rana refused my request that he order

a                                                     disc
Rana informed me that since Defendants Mohr, Eddy and Does 1-50 had

denied me a neurosurgeon consult on March 16, 2011.                  Defendant Rana cannot
override         r   decision and request a neurosurgeon consult or his ODRC
              will                            Defendants.



                                              24
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 34 of 102 PAGEID #: 48


102.   On   October 21, 2013 at      DSC.    Defendant Rana prescribed ear drops for my
ear infection. I informed Dr. Rana that the Mobic and Elavil he prescribed on
April 29, 2013                                disc disease back, leg and foot pain does
not provide me any pain                        Elavil      knocks me out and slows my
cognitive processes. I informed Dr. Rana that I cannot take the Elavil because
the side effects make me dumbfounded. I                     Dr.   Rana   to prescribe me

something else to control            intractable pain. Dr. Rana informed me that Mobic
and Elavil      are                      medications he can prescribe me     due   to   ODRC

policies                      Dr. Rana informed me that he will schedule me to get a
                    for   degenerative disc disease that is causing severe back, leg
and foot pain. I                 Or. Rana to send me to see a neurosurgeon. Dr. Rana

refused to send me to see a neurosurgeon. Dr. Rana did not schedule me for a
            shot.
103.   on November              at CCC, Dr. Sherry L. Russell gave me a steroid shot
and prescribed Mobic Rx6175894 for my back,                and foot pain. Dr. Russell
informed me that since Defendants Mohr, Eddy and Does 1-50 Collegial Review
Process had denied me a neurosurgeon consult on March 16, 2011 she cannot send
me to see a neurosurgeon. Thereafter, Dr. Russell was removed from CCI by
Defendants Mohr, Eddy and Does 1-50, acting individually and collectively.
104. On March 23, 2014, I sent a Health care Request Sl               for my severe back,
       and foot            caused        degenerative        disease that had
extremely worse on March             2014.

105.   On   March          2014 at DSC,      NP Dove gave me a steroid shot for my
degenerative disc                   pain and informed me that she will        request my
November OL 2010 MRI                  to review.
106. On April 04,         2014 at NSC         severe back, leg and        pain            bf
                                        Nurse informed me that I wi         scheduled for
DSC.


                                               25
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 35 of 102 PAGEID #: 49


107.        On          l          2014 at             I informed Dr. Rana that my severe back,
and foot                                                                  had become                     I

informed Dr. Rana that my                                  and foot pain is so                  I

walk only thirty yards,                              experiencing intractable pain, before I        would

        to              to a                                 to allow some relief from the burning

        I   was
108.        On                              at DSC after the events stated

above, I                                         Rana to send roe to see a                             my
                                         that was causing me intractable back,                       foot
pain.                       Rana             to send me to see a neurosurgeon. Defendant Rana

                             he cannot                    Defendants Mohr and Eddy's March 16, 2011

Col                          decision to deny me a                           consult because,       i f he

does so, Defendants Mohr and Eddy will terminate his ODRC employment.
            On April 08,           2014 at DSC              the events         in               107 and

108 above, Defendant Rana                                me that the best he can do                  me a

steroid                 for my                              disease that was causing roe intractable
back,             and                                     Defendant Rana that the previous steroid
shots I had been                                          me any pain relief and do not work for my

severe                                                           Rana         me that the
            he   can do is                       a                                     form as a carry

medication, and he did so. However, I never                                  the                    carry

                                                       because      was a controlled medication, but

no one                               that        was not a carry                 ,
            On                               I              an   Informal Complaint with Defendant

Higginbotham regarding me not receiving the steroid medication Dr. Rana had
prescribed on April 08, 2014.
111.        On    April 14, 2014, I sent a Health Care Request Slip to get the April



                                                            26
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 36 of 102 PAGEID #: 50


08, 2014                                                   to                      and     above



         On           l          at NSC, the Nurse
to see a doctor to               the prednisolone prescription
109-111 above renewed.
113.     On                           at                    Rana           to                the

                  in           form as controlled                  Dr. Rana gave me a

             injection and prescribed Elavil controlled medication for pain. I

              Dr. Rana                            steroid          I   had been given         not

        me                       • I             Dr. Rana that the              does not       me

any pain relief and the Elavil dumbfounds me as described in para9raph 102

above. Defendant Rana refused to provide any alternative treatment.

114.     On April         25, 2014, I was either passed to go to, or called to go to the

CCI Medical Records                         to see Nurse (Mrs.) Kearns. Nurse/Mrs. Kearns
had me sign a                    records                form so my medical records could be

released to                    Rana. I signed the medical records release form.
115.     On    May 20,       2014 at CCC, Defendant Artrip renewed my Ziks Arthritis

Cream and blood pressure                            Rx6453477, Rx6453479 and Rx6453484.         I

              Defendant               about my intractable back, leg and foot pain caused

                              disease. I requested Defendant Artrip to send me to see a
neurosurgeon                                                           injury. Defendant Artrip

informed me that                               Mohr, Eddy and Does 1-SO's                  Review

Process had                 me a neurosurgeon consult on March 16, 2011, he cannot send

me to see a neurosurgeon. Defendant Artrip informed me that Defendants MOhr

and           will                         ODRC employment i f he attempts to override the

March        , 2011                         decision.

116.     On                 2014 at          I informed Defendant Artrip that on April 25,



                                                   27
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 37 of 102 PAGEID #: 51


       I               a medical                                form so Defendant Rana could review my
MRI    and      EMG results from 2010.                   Defendant Artrip called Defendant Rana.
Defendant Artrip informed me                             Defendant Rana said he will review my MRI
and EMG                 and send me a                       DSC.
117.       On                2014 at DSC,            I                  Defendant Rana that I am still
                                                         and foot           caused by deyenerative disc
disease. I                                      Rana to send me to see a                                 for my

degenerative disc disease condition. Defendant Rana refused to send me to see
a neurosurgeon. Defendant Rana informed me that he cannot override Defendants
Mohr and Eddy's March                   2011 Collegial Review Process decision to deny me a

neurosurgeon consult                                 he does so,         Defendants Mohr and Eddy will
terminate his ODRC employment.

118.       On   May                at           I    informed Defendant Rana             during the
winter, I                   on                  to lunch in the dining              hall and I          hit

ground really hard. I                           Defendant Rana to order an x-ray                my back to
see          any bones were                         Defendant Rana ref used to order an x-ray.
                Rana                     prednisolene             lls as controlled medication, take
                      and          I 2              I took the prednisolene as                      I    but my
                                  and foot               continued.
119.       On               25,            at       CCC,    I    informed Defendant Artrip that the
prednisolene                     medication                      Rana              on   May   27,
not                                          I informed Defendant Artrip that I was haviny to
take twelve (12)                                    (6)                 and three (3) Naproxyn                pain
                       to be able to                in          and I could not walk more than thirty
(30) yards before I would have to drop to a squatting position to                                   low some
relief from the burning pain I was experiencing.




                                                           28
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 38 of 102 PAGEID #: 52



120.      On August       25,    2014 at CCC, after the events stated in para9raJ?h 119

above, I requested Defendant Artrip to send me to see a neurosurgeon for my
degenerative disc                                was causiny intractable back, leg and foot

pain.    Defendant Artrip informed me that since Defendants Mohr and Eddy's

Collegial                                     denied me a neurosurgeon consult on March 16,

                 cannot                 a     neurosurgeon       consult   or    his     ODRC

                            be    terminated by        Defendants Mohr,          Eddy and Does 1-50.

Defendant Artrip informed me that the only thing he can do                               ref ill my

        Elavil                         which expired today,           August 25, 2014. I informed

                          that the Mobic and Elavil do not help my intractable back,

       and foot            at all and the Elavil just knocks me out and dumbfounds me.

Defendant                 said that is all I can

121.      On October 07,         2014 at CCC, NP Dove informed me that my blood pressure

                 and my                       enzymes were elevated from 33 to 74. NP Dove

                                        Cream                    and informed me that i f my blood

pressure       is   not    lower at         my next CCC she will             increase      my   Lisinopril

prescription                      to          • I informed NP Dove that my Hep-C liver

are probably                      from me having to take Mabie,                 Naproxyn,              and

Ibuprophen for my intractable pain caused by my degenerative disc disease

injury, and my blood pressure is probably rising because of the intractable

        I am experiencing. I asked NP Dove i f she can get me approved for a

neurosurgeon consult.             NP Dove informed me that since Defendants Mohr and

Eddy's Collegial Review Process had already denied me a neurosurgeon consult
on March 16, 2011, she cannot schedule me to see a neurosurgeon.

122.      On     December       09,    2014    at   CCC,     I   continued      to    complain about    my

intractable                       and foot pain caused by degenerative disc disease to

Defendant                  and I                    him to send me for a             neurosur~eon




                                                       29
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 39 of 102 PAGEID #: 53



                        n                  ion        I       had     been                     did    not     relieve my

                                                                                ref used    to send me           to see a

                                                                         me that all he can do is

                             to 1          and renew my Elavil                                       and he did so.

l       On    .June            2015 at CCC,                   I                                           Rana   about my

re-broken right arm humerus bone pain and about                                         intractable back,                and
foot pain caused               degenerative disc disease. I informed Defendant Rana that

the Mobi c and                    that     I had previously been                    ~rescribed       for my
and foot        n        not                     me               pain relief at all. I
Rana to send me to a                                                 Defendant Rana informed me that once

Defendants      Mohr        and            's      Collegial               Review    Process        had    denied   me    a
neurosurgeon consult on March                                 2011, he cannot override that                              or

his OORC                            1 be                                  Defendants Mohr,                and Does 1-50.

Defendant Rana               order an                     of                        ri~ht    arm.
124.   On              07,     2015 at           DSC,         I     com,;>lained to Defendant             Rana about m;

re-broken              arm humerus bone                              and my intractable back,                    and foot

                                                 disc disease.                 Defendant Rana informed me that

                            Mohr and E                                   02,                          Review Process,

                      re-broken                                                       and    their March 16,         2011

             Review Process,                                   my   ~enerative        disc                 had

the                    consult       for my re-broken right                         arm humerus bone and elbow

               and had                     me a       neurosur~eon             consult for my                        disc

             he cannot                                    r                    Review      Processes because, if he

                                  Mohr,      Eddy                    Does                      terminate             ODRC



       On                    2015, August 17, 2015, September 14, 2015 and October 06,

2015 at DSC, and on May                     2016 at CCC, I continued to complain to Defendant

        that my severe                           leg and foot pain caused by degenerative disc

                                                                    30
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 40 of 102 PAGEID #: 54


           is                                     the

                                                 do   not              me any pain                                  I

                to                                                                 me some

                 that                                                                                    me that

 Defendants i'-1ohr and                               icie.s and                  will    not allow         him    to

                any other                                besides Mobic, Elavil and            Te~ratol.

126.     On               09,                               2015, September 14, 2015 and October 06,

 2015 at DSC, and on                        , 2016 at CCC, after the events stated in paragraph

125    above,        I                      to                              Artrip       to    send    me     to   a

 neurosurgeon            for    my                                              back     inJury   that       caused

 intractable back,                                          Defendant Artrip continued to

 that since Defendants                                           Does 1-50' s March 16,        2011

 Review Process had denied me a neurosurgeon consult, he cannot                                                that

 decision or his ODRC employment will be terminated                                                   Mohr,

 and Does l-50.
127.     On                     2016 at CCC, after the events stated in                                     125 and

       above,                                 informed me that the only other                         he can do

 for                                          and foot pain caused by                             disc disease

 is to send me a                     for mandatory exercises with the nurse, and he did so.

128.     On May                 2016, I went to the infirmary and did mandatory

       a nurse.

1        On -June 15,                   I   had a pass             CCC to see                               however

my CCC                           was canceled because                                     did not work that



130.     On     June            2016 at CCC, NP Dove informed me she had to cancel my Mobic

                     because Defendants Mohr, Eddy and Does 1-50 had taken Mobic off

the                      ODRC                                I    informed NP Dove         that   I    am still



                                                            31
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 41 of 102 PAGEID #: 55



                                                          and                   caused

                   and I                     NP Dove to send me for a neurosurgeon consult                             4   NP

Dove         informed       me    that      she    cannot    schedule     a     neurosurgeon          consult          since

Defendants Mohr                        and Does l-50's March 16, 2011 Col                            Review Process

had                                                   consult.                          NP    Dove

             tol from                  to                            a   new     back                to examine

                   ive disc disease
    "'.:l1
    "'""".    On ,June 17, 2016 at                   an x-r-.ay was taken of my lower back                             a new
                                 The              showed I      had a                                 the

above and                   the                       were

132.          On    June 2B, 2016 at                  NP Dove reviewed             June 17,                 back

and informed me that she will review my 2010 EMG                                        MRI                  and then

                   whether to order a new EMG and MRI. I                                 NP Dove              I    cannot

continue to take the                                  for                       ive disc disease back

because,                   like the Elavil, it does not provide me any pain relief and it

slows my                   tive processes.

133.          On or about                          2016, I had an MRI at FMC.

134.          On   or about                  17, 2016, I had an EMG at FMC.

1             On                              at CCC, NP Dove inf ormea that I                         be

for a                             consult with a
136.          On October 03,                   I had a Telemedicine (hereinafter "Telemed") video

             t,                  ODRC                             68-MED-14(VI)(E){3)(a),                              OSUMC

                      ,James      B.              MD. (                  "Dr.            )   . Dr.    Elder infocmed

me that he had rev                          my MRI and EMG results and recommends surgery and he

will schedule me for a                               examination to discuss                          and MRI and EMG

results. Dr. Elder informed me that he will recommend that CCI                                                    me

medication for the                                 from CCI to OSUMC and will                               additional




                                                             32
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 42 of 102 PAGEID #: 56


                                        on             we            to                  or not.

137.     On                    06,                           NP Dove consul              me
               the October                        OSUMC                      Dr.   Elder

consult.

138.     On October 26, 2016, I saw CCI scheduler,                                              I    to           an

AMA to yo to OSUMC for a                                             Mrs.                called NP Dove. NP

Dove                  CCI Dr. Ventosa to                                                              Dr. Elder

had recommended                         Thereafter, the second shift CCI nurse called me to

the                  to              up my pass to come to the CCI Infirmary at 5:30 A.M. on

October 27,               to                                    medication (two Tylenol Three's).

139.     On October 27,                      I was              two Ttlenol 'I'hree's at CCI 5:30 A.M.

               meds and                 to the OSUMC to see OSUMC                              Dr.

140.     On   October                       at OSUMC                                          Dr. Elder, Dr.

Eder                 ~t~t~                                               a~fu~                is from

              Dr. Elder showed me the August                        2016 MRI images. Dr. Elder showed

me where on the MRI                                               me that                                         my

          column canal around and                         the             nerve      at least three (3)

         between different vertebrae, and this is what is                                       me to       suffer

so                 n. Dr.                              that                   fluid that                          the

      nal nerve from the bones of the                               column nas been                       awa,t and

there         no               any                                  to             the               nerve fi::om

the bones of the the                         column between those same three (3) vertebrae. Dr.

Elder was amazed that I could even walk. Dr. Elder informed me that my

column could deaden my                          nerve in as little as two (2)                       or two (2)

weeks , and he                          I    allow him to       ~rform             if he can               ODRC   to

approve the sur':;!ety. I                       I want and neeo tt1e suc'::iert because my                     has

been    unbearable        for several                     Dr.             recommended I

                    for

                                                        33
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 43 of 102 PAGEID #: 57


141.         On        October                                                              to                 be   the

                                                OSUMC                          Dr.

Defendant                                      one (1)                     at 8:00 A.M. and one ( 1}

Altr:im at 7:50 P.M. and .said that is the maximum                                                       Defendants

Mohr and                 's ODRC                  and                     1 allow him to                            'l'he

one ( l)                                   a                  not provide me any pain relief for my
                                          caused                                                   I cont             to

suffer intractable

142.         On        November                   at    the              OSUMC                           Dr.

                  a laminectomy on three (3} of my                         back vertebrae to give access
to                        cord                           pressure on my spinal                         nerves, so
that my                    column does not s1..1ueeze and deaden my S;?inal nerve and cause me

to suffer total                           from the waist down.

             Because of the more than                                            by Defendants Mohr,

Gardner,                         Desmarias1 Rana,                     Houts, Bottorff,               nbotham and

Does                     acting                                                      in

treatment to Plaintiff for my serious                                                     disease back

Plaintiff suffers                         health                     that include but are not limited to
                         nerve            that causes                          foot,      ~rtial    le1.:3 numbness



144.         Defendants           Mohr,            Gardner,                      Desmarias,        Rana,

Houts,        Higginbotham and            Does                acting                        and    col

     "'""'-"''"' and                              ODRC's March 16, 2011 Collegial Review Process

to             Plaintiff access to a neurosurgeon consult for my deyenerative

disease back i                     to save the ODRC money on

                            or                   termination by

145.         Defendants           Mohr,   Eddy,    Gardner,        Krisher,      Desmarias,        Rana,

Houts,         Bottorff,                               and    Does     1-50,     acting      individually           and

                                                              34
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 44 of 102 PAGEID #: 58


collect              knowing and purposely acted with abduracy and wantonness to

unnecessarily· and intentionally inflict unnecessary pain,                        irreversible harm

and dsk of more serious harm upon Plaintiff when said Defendants knowingly

dnd t:JUrposefully delayed adequate treatment to Plaintiff for                         my    documented

                             disease back injury from March 16,              2011 to November 23,

~'016.


 4'5.     The ff!€dical assistance administered by Defendants, Mohr, Eddy, Gardner.,

                                                                                               and    Does

:'--SO.   :;cting    individually      and    collectively,        to   Plaintiff    for    Plaintiff• s

              ve            disease back injury was so woefully inadequate as to amount

~o    nc treatment at all form March 16, 2011 to November 23, 2016 when                         sur~ery


~as                  on Plaintiff's lower back by           OSU~   Neurosurgeon Dr. Elder.

l 47.     Defendants         Mohr,   Eddy,    Gardner,    Krisher,      Desmarias,     Rana,    Artrip,

Hout~,     Bettor££,         Higginbotham     and    Does     1-50,     acting      individually      and

c;::;l lectivel}',   have acted with deliberate indifference to Plaintiff's serious

           needs regarding Plaintiff's degenerative disc disease back injury.
148.      A.s a result of the deliberate indifference of De.fendants Mohr, Eddy,

                       , Desmarias, Rana, Artrip, Houts, Bottorff,                  Higyinbotham and

Cioes 1-50, acting individually and collectively, to Plaintiff for Plaintiff's

             i\,-e   disc    disease   back    injury,      Plaintiff     has    suffered      pain    and

              distress and a marked deterioration of Plaintiff's overall health.
149.      Defendants         Mohr,   Eddy,    Gardner,      Krisher,    Desmarias,     Rana.     Artrit?,

flouts,     Bottorff,        Higginbotham      and   Does     1-50,     acting      individually       and

collecti·,;ely,      have ·3.cted with malicious t)urpose,              in bad faith and or in a

"'cntcn anc reckless manner regardiny Plaintiff's de~ene.rati ve                           disc oisease




                                                     35
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 45 of 102 PAGEID #: 59




150.    Defendants Mohr, Eddy, Gardner, Bottorff, Krisher, Desmarias, Rana, Artrip, Houts,

Higginbotham and Does 1-50 have acted with deliberate indifference to plaintiffs degenerative disc

disease back injury. Said Defendants, referred to in this paragraph, have permitted the said deprivations,

participated in said deprivations, or knowingly acquiesced to said deprivations of Plaintiffs rights.




151.    Defendants Mohr, Eddy, Gardner, Bottorff, Krisher, Desmarias, Rana, Artrip, Houts,

Higginbotham, and Does 1-50 have conspired to act with deliberate indifference to Plaintiffs known and

recognized serious medical needs regarding Plaintiffs degenerative disc disease back injury.




152.    As a result of Defendants Mohr, Eddy, Gardner, Bottorff, Krisher, Desmarias, Rana, Artrip, Houts,

Higginbotham, and Does 1-SO's actions and inactions described above, Plaintiff has suffered and

continues to suffer deprivations of basic constitutional rights.




153.    Plaintiff has suffered and is suffering irreparable harm for which he has no adequate remedy at

law.


154.    Plaintiff has suffered serious and substantial physical and emotional injury, pain and suffering,

and other injuries and damages.




                                                      36
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 46 of 102 PAGEID #: 60



155.   All Defendants, acting individually and collectively, made a conscious decision to deny

Plaintiff medical care free from the cruel and unusual punishment proscribed by the Eighth

Amendment to the U.S. Constitution when all Defendants, acting individually and collectively,

created, implemented, approved and applied the ODRC policies, regulations, protocols,

contracts, customs and usages, referred to in this Complaint,:


a.     that prohibited the doctors and nurse practitioners (hereinafter "physicians") who actually

saw and examined Plaintiff's painful, serious, medical conditions, described in this Complaint,

from requiring and ensuring that Plaintiff be examined and treated by a qualified physician;


I.     when Plaintiff had already complained about his painful, serious, medical conditions,

described in this Complaint, to the examining physicians, and,


II.    the examining physicians had already determined that Plaintiff's painful, serious, medical

conditions, described in this Complaint, are beyond the scope of the examining physicians

medical qualifications and a medical specialist is needed;


b.     when, after the examining physicians had already determined Plaintiff's painful serious

medical conditions, described in this Complaint, were beyond the scope of the examining

physicians' medical qualifications and a medical specialist was needed to diagnose and treat

Plaintiff's painful serious medical conditions, said ODRC policies, protocols, contracts, customs

and usages required the decision, whether or not to provide Plaintiff access to an examination by

a medical specialist physician having the medical qualifications required to diagnose and treat

Plaintiff's painful serious medical conditions, to be made by ODRC physicians and other ODRC

agents who:


                                                37
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 47 of 102 PAGEID #: 61



I.      did not examine the Plaintiffs painful, serious, medical conditions, described in this

Complaint, before making the decision to deny Plaintiff access to the required medical specialist

physician and/or;


II.    were/are acting beyond the scope of their medical qualifications when making the

decision to deny Plaintiff access to the required medical specialist physician.


c.     that interfered with the examining physicians prescribed treatment plan.


156.   The ODRC Collegial Review process is a specter of an ODRC medical review, process,

or procedure that was conjured up by all Defendants, acting individually and collectively,:


a.     that does and did not occur regarding Plaintiff's painful, serious, medical conditions,

described in this Complaint, and/or,


b.     to provide Defendants a way to avoid liability for their acts and omissions, alleged in this

Complaint,. that caused Plaintiff to suffer unnecessary pain, deterioration of overall health and

risk of farther future harm resulting from the inadequate medical care all Defendants provided to

Plaintiff in violation of the Eighth and Fourteenth Amendments to the United States Constitution.


157.   Plaintiff alleges that the facts stated in paragraph 156(a) above is the reason there is no

evidence of a Collegial Review Process occurring, regarding Plaintiffs painful, serious, medical

conditions, described in this Complaint.


158.   As a result of the known, purposely committed, unconstitutional, wrongful, unlawful and

wiJlful acts and/or omissions of Defendants, as alleged in this Complaint, Plaintiff has suffered

intractable, excruciating pain and deterioration of overall health entitling Plaintiff to damages in

an amount to be proven at trial.


                                                 38
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 48 of 102 PAGEID #: 62



 159.   Plaintiff has exhausted his administrative remedies. Proof of exhaustion is attached hereto

 as Exhibits A B, C, D, E, F and G.


 160.   Plaintiff reserves paragraphs 160 through 200 for amendments if and when needed after

 obtaining discovery, or otherwise.




                                               39
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 49 of 102 PAGEID #: 63


 FACTUAL ALLEX;ATIOOS llOS'i' caM:>N 'IO PLAIN'fIFF' S RS-BROKEN RIGHT ARM INJURY

 CAUSES OF ACTIC.
 201.                    on                  and from                    when Plaintiff re-broke

 his right arm Humerus bone,            through April                      when Defendant Awan

                                                          on Plaintiff's                arm to
                                                                                arm     Humerus    bone,

                                                                                        serious

 and                               arm and                        th caused

                                                                                                      to
           ff's                                                                            re-severed
          arm Humerus                  in                of the           and unusual

 proscribed            the Eighth and                                    to     the        ted States

 Constitution.
 202.                                       Defendants        Houts      and     Bottorff,
                   and                                and                      caused              ff to
 suffer     unnecessary                                           risk    of     serious             and

                                                 arm and      overall health

                                             failure to                           lff

 treatment and                              to   treat      Plaintiff•s        documented,
 re-broken and                   re-severed                 arm Humerus                           so all

                                ODRC                                           care cost and

                                                              Governor Kasich and Defendants

                                                                          and

 203.     All                                                 Houts      and

                                                                         acted                       and

 wantonness       to

                          and                                                  when



                                                 40
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 50 of 102 PAGEID #: 64


and                                 and or                         to conceal,                  tact

         of one ( l} of the four                     June                                                                   I   ,S



         arm shews a screi.,i from a previous                                has                             Plaint1ft 's

         arm Humerus              and Plaint              's                arm Humerus
severeo froro             bones and screws of Plaintiff's                                         arm at                elbow

                                  descril:Jea at                            223 below, and the June 26, 2015

OSUMC:                           cians                                                                                     an

                as soon as                          for a               t    with             ha no         rn1c at the

         in Meaical Center (FMC) for consultation and treatment of

fracture of Plaintiff's
204.      On                                                                   a                      accic.>ent winch

                     elbow                                             surgeon               three screws

the            to act a;; a                                                 , to connect                                  ar111

Humerus          to the bones of ttie lower arm at tht: elLow area.

205.      On         1     24,    201      1        was        scr£~nea       at                            Correct
                         ) Nurses Sick Call (                    fer                                   I                  and

a                          tendon or a broken bone or screw Jn m:Jl                                    arm el.bow area

           1 telt a sl               of             and pa in in my                        elbow that l had never

                          . I was                                                            CCI toctors



206.                                                                    reference                            204 and 205

of this

On                          at CCI Doctors                         l    (              1                   my 1981
                                                                                   '
arm            as set forth in                            204 ana 205                      to DE:fenaant          Dr. Rana.
                            was   exaroined           Dr. Rana for my                                         l

and a                            tEmdon or broken                       or scre\t.I in my                         arm

area             1         t a                 of               and            in                 elbow that            1 hao




                                                           41
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 51 of 102 PAGEID #: 65


 never                                             Dr. Rana refused to order >.rays                                 arm, and

                                                                                  tor                     Dr. Rana sa.10,

 Director Nohr,                 Dr.           and the                        Revie1.1 Eoard            oo not allow me

 to                    adcii                              care unless            are unoer        iun•~~uate      threat of

 death and you                  oo     net look like you are                                   will take                    if I

                          de care," l.e. carE outsioe CCL

 207.        ~Just                                         3 at         CCl                    o, 1 thre\!i a

 and                                                a          or scre!N                                        arm ano        1

 could see the                           arm humerus bone was                                         toward the wrist

 side of arm and th£' Hurrerus bone ne:ver                                          like that Lefore           'l'he

 and               need          for                    treatment      and                                     even         to a

                       ThE::            continued. l                tteo a Health Care

 206.                                                                           re.terence:                  .204

 20"1 ot           s                   nt.

 On                            ~01      l    was    screened at CCI Nurses

                                                        and descr                        arm                                 set

                                        204-207                   'l'he Ntn:se examineo my                  arm ano
 me I                   be schedule-0 for DSC                     7 to 10                to        a aoctor tc. croer

         . I never                     DSC

 209.                          Hf                                      herein                                                204

              200 of this

 On           t CS, 2013 at CCI                               Care Clink (               for         :i.tis C (              • I

 c.<escr ibed my                        arm             ano             as set

             to        CCI       Dr.                                                my              arm    liumerus

                       forward and                            sE::nt mt: to the CCI                                    to

 my                arm                       tr. Aktar told me he will ti.ave me scheduled for DSC

      low-    u~   after the                                      comes             I    never        use tol



                                                                  42
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 52 of 102 PAGEID #: 66


 .ac.        On                    2Cl      the CCI xray technician took                             l\.io ( 2) xrays

                                                                              and l

                                                       screen and                  two v1ews of

                    I                     xray techmcian to                more            , !cur (

 in 01fferent                     around     irry


                                           doctors. 'Ihe                                                              fer

                             and state<i, "Director Mohr, Dr.                     ano the

 Board                  see J am fired from my              if 1                                                     have

                  " l never         fol

 211.        en                                                              had    rrie


arlfl out the best I                                                                                my ar11• to

              v.1                              and ulna bone ana                            UJ;.;    before tak

 the                                                                                       fiurrierus bone moved

bad, underne:eth tht'                                                                                           for"'1ara,

i . e • , you can no                                                                                               nakec

eye,        ana you can no                  feel the Humerus bcne             th                          ttie iiumeru.s

bone                       • 'lite aforesaid        tion is thE reason the                                      2013 CCl

            do    not             screw has                         thee             arm f,unerus bonE.

212.         On October 14, 2G13, 1 subrnitteo a Heal                      Care                Forn• ( hCkf ) tor




21.3.        On Octotier 16, 201.3, 1 \.<as screeneCi at CCI r.sc for n,:.r                               inte oi ear

            ion ano not                   DSC fol          tor                                                       that

Dr.                     had ordt:n:o on                    2013.   'Ihe lliurse sa10,               Dr.    Aktar      01d

schedule you to come back to see hilt;

I   'tri   scheoul          you for Dr. Sick Call tor :lour E:ar ano                          arm xray ac<:tor

           call

             Plaintiff                              herein                                                204




                                                       43
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 53 of 102 PAGEID #: 67


 21.3 of tbis

       October 21,                , at CC1 Doctors Sick Call                             foe an ear intect1on ano

                                                 ana        fol                I      oescri

 and i                     .cet tcHh        1n


 e:xarr:ined my r             arm Humerus bone                           torwara,             rev 1eweo the                    S,

 2013     CCI                 and                                  in Me'd1cal Center                  (FMC)

           on                                                                           2013 CCI                             two

           on                        . Dr.      Rana                         the                               says, "all

 hardware       in tact and no                         bones";     then,      IJ'r.    Rana               "the f-<.Hn is

                trorr a torn tendon or                                  to                                     and             it

         ana               then                   .
 215.      On                     , 20l , aiter the e\ients stated in                                              c.Love, I

               out to             told Dr. Rana that the                                , 2013 CCI                   \.Je   \.iere

           ng sho"'1 one sere""                        across the other two screws, the heaos C«i

screws 1.1ere not                          in               ano we cannot see ii a screw or bone: has

           due        tc          mass of Lone at the                        area. l                        Dr:. Rana to

                                                          fferent ang1Ecs around ll•Y

previous xray                                    and                    doctors had                       but Dr.           Rana

 refused to co so. I                              Dr. Rar..::a to seno me to            see an                       doctor.
 Dr. Hana said, "Director Mohr, Dr.                               anc                              kevie\..' Board     oo    not

          roe to                    aooi                          care unless                      are under immeoiate

 threat          death and                 do not look like you are                       '    t

if 1                   outs1oe care."

216.       Plaintiff                                                     reference                           204

 215    of this

At CCI                     Care              and or Doctors                                                 every three
months after October 21,                                    June                                            to dt:scr it:e

                arm                        ano             as set forth in                                204-215 above

                                                            44
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 54 of 102 PAGEID #: 68



 arKi                      n about ex tre~                                   arm               ano                        , ano l          shoi..€a

            Doctor or Nurse Practi                                       my severed                     arw hwierus

 for1.i'ara to:                               Rana en                                           2014,

                                            November                l            2014,    June            2015 and June                         2015;

                                                              25,        2014, i'<P Ventc.sa on March 09,                  2Cl5; ana all



 saw at            CCI         Doctors Sick                             or                 Care         inic from October 21,                    2013

               June                2015~      l                              all CCI ooctcrs ano nurse                                          named

 er re1erreci to                     Lee Defendants in this                                             to orae:r more                    er send

 me le an                 er                doctor,                          all        those            iouals refu.Eeci          to     C.'C    so,

        1          nie:    that: '"l he                                             says all                    lrl   tact ano no

 bones. Lirector                                                and          tt.e re.st of the                        Rev1e1,.     boaru 1..ill

 net                      us to order                        ional or outsiae treatmE::nt unless                        U1e: 1nmate lS iri

                                   of                   II




   7.         On June 09,                    , after my continuea inslstence, Detenoant Rana

 crcie:red another xray o1 rry
 21 •         On      June lL 20E                             CCI xray                                            the                   C5, 2Cl3

 CCI                                 tock                     o1 my          t


 219.         On June                              at CCI LEC, Lr. Rana revie\.eo                                 Jt.ne 11,

 on the                          ano saic, "there are i::.U.J.J. no Ltoke:n bones ano all                                                          lS

 sti         lf1     tact,       1:,;ut l   arr,                    to                    Dr.

 tor an                                            t"

 22C.         Plaintif t f ul                                                                   referencE:                       204

 219 of

 On June            25,                 1 "-Erll             tc the Ch1lllcothe Correctional lnstltution

 Inflrmary because                                       elbow was red and                                    tc be        in~      infectea.

 ~There     i..ere no coctors at CCI. 1 oescr ited my                                                                                      as set

 forth       in                             2C4-215             at.Gve             to    U.e     CCI    ln1             ~ur::;e.        '1'he    C'Cl


                                                                                  45
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 55 of 102 PAGEID #: 69



  Infirmary nurse informed me that she called Defendant Dr. Andrew Eddy, ODRCs Chief

  Medical Officer & Director of the ODRC's Collegial Review Board, in Columbus, Ohio. A CCI

  Lieutenant came to the Infirmary with a cell phone to take pictures of my obviously broken right

  arm Humerus Bone protruding forward on wrist side of arm. The Lieutenant informed me that

  Defendant Eddy sent her to take a picture of my right arm with cell phone. The Lieutenant took

  pictures of my right arm and informed me she was going to send Defendant Eddy a copy of the

  pictures. Later, the CCI Nurse gave me one antibiotic and released me from the CCI Infirmary.

  221.   On June 26, 2015, there were no doctors scheduled to work at CCI, and Defendant Eddy

  ordered the Chillicothe Correctional Institution (CCI) staff to take me to the Ohio State

  University Medical Center (OSUMC) Emergency Room (ER) to have my right elbow examined.

  222.   On June 26, 2015, I appeared at the Ohio State University Wexner Medical Center

  (OSUMC) ER where I complained of right arm elbow pain, and right arm Humerus bone

  protruding forward on wrist side of arm. The OSUMC ER took four (4) xrays, at different

  angles, of my right elbow, Medical Record Number (MRN) 970351517.

 223.    On June 26, 2015, xrays at the Ohio State University Wexner Medical Center (OSUMC)

 reveal that:

 (a) during a previous surgery my upper right arm Humerus bone had been cut off flat at the

 elbow area somewhere around the Trochlea or Epicondyles, the elbow joint is gone, and three

 screws were screwed through the bones, to act as a hinge or an elbow joint, to connect the

 Humerus bone to the bones of the lower arm at the elbow area;

 (b) presently, my right arm Humerus bone is re-fractured, completely broken in half at the elbow

 area and only muscles, tendons, and nerves attach the Humerus bone (upper arm) to the elbow

 area or lower arm;




                                                 46
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 56 of 102 PAGEID #: 70



 (c) the screw that had been screwed through the upper arm Humerus bone and into the bones of

 the lower arm at the elbow area during the previous surgery, to attach the Humerus bone to the

 bones of the lower arm, has broken through the Humerus bone and the Humerus bone is

 completely disconnected (severed) from the bones and screws of the lower arm. The screw that

 has broken through the Humerus bone is attached to the bones of the lower arm on one end and

 the other end of the screw is protruding out from the bones of the lower arm at the elbow area

 approximately three-fourths of an inch (3/4"), and there has to be a bone fragment inside my arm

 that the screw broke off the Humerus bone. The xray shows the half screw hole through the

 Humerus bone where the screw broke through the Humerus bone and came loose on that end.

 See Skeletal System 61 diagram Exhibit     attached hereto.

 224.   Based on Plaintiffs personal knowledge information and belief, on June 26, 2015, at the

 Ohio State University Wexner Medical Center (herein after "OSUMC"} Emergency Room

 (herein after "ER"), I was examined by OSUMC doctors Defendant Edward A. Michelson, MD;

 Defendant Craig B. Key, MD; Defendant Andrew J. Krieger, MD; Defendant Robert C. Ryu,

 MD; Defendant Joseph S. Yu, MD; and other Defendants Does l-50 OSUMC doctors, nurses

 and interns (herein after "OSUMC Defendants").

 225.   On June 26, 2015, at the OSUMC ER, the following events took place:

 a. 1 informed all OSUMC Defendants who examined me in the OSUMC ER that I have right arm

 elbow pain, showed said Defendants that my right arm Humerus bone was protruding on the

 wrist side of arm, and the right arm moves at the elbow area in ways an arm and elbow are not

 suppose to move.

 b. All OSUMC Defendants who examined me reviewed, with me, the June 26, 2015, OSUMC

 xray images described in paragraph 223(a-c) above.




                                               47
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 57 of 102 PAGEID #: 71



  c. All OSUMC Defendants who examined me, acting individually and collectively, asked me if I

  could inform them how and when I originally broke my right arm and had surgery that put the

  three (3) screws through the bones to connect the bones of the lower right arm to the Humerus

 bone of the upper right arm at the elbow area.

 d. I informed all OSUMC Defendants who examined me that on December 02, 198 I I had a

 motorcycle accident that shattered my right elbow joint and completely severed the bones of the

 lower arm from the bones of the upper arm at the elbow area,, and the orthopedic surgeon put

 three (3) screws through the bones, to act as a hinge or an elbow joint, to connect the upper right

 arm Humerus bone to the bones of the lower arm at the elbow area.

 e. All OSUMC Defendants who examined me, acting individually and collectively, asked if I

 knew how and when I re-broke my right arm Humerus bone causing the screw that had been put

 through the upper right arm humerus bone to break through the Humerus bone leaving the

 Humerus bone completely re-severed from the bones and screws of the lower arm at the elbow

 area.

 f. I informed all OSUMC Defendants who examined me that in July 20 I3 at CCI the following

 events took place:

 (I) I threw a softball at CCI and I felt extreme pain in my right arm that felt like a bone or screw

 had broken in my right arm;

 (II) I could see the upper arm Humerus bone protruding toward the wrist side of right arm and

 the Humerus bone had never protruded like that before;

 (III) I sought medical treatment at CCI but I was denied access to an orthopedic doctor.

 g. A11 OSUMC Defendants who examined me, acting individually and collectively, informed me

 that they believe it had to be very painful when the screw broke through the right arm Humerus




                                                   48
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 58 of 102 PAGEID #: 72



 bone because they could see the half screw hole left in the Humerus bone where the screw broke

 through the Humerus bone.

 h. All OSUMC Defendants who examined me, acting individually and collectively, determined

 and informed me of the following:

 (I) My re-broken right arm Humerus bone requires surgery, but since it has been re-broken since

 July 2013, there is no need for emergency surgery here in the emergency room today;

 (II) We will request that you be examined by the CMC (Franklin Medical Center) hand surgeon

 because the ODRC does not have anyone who specializes in elbows;

 (III) The ODRC has this Collegial Review Board headed by Dr. Eddy and its purpose is to save

 the ODRC money on prisoner's health care cost.

 (IV) The Collegial Review Board is the reason we cannot do surgery today, since we do not

 think you will die before we can get surgery scheduled in about two (2) weeks or a month;

 (V) We will request the ODRC to schedule surgery to treat your right arm Humerus fracture and

 implant an artificial elbow joint because that is the standard of care applicable to your injury;

 (VI) The ODRC Collegial Review Board and Dr. Eddy may want us to amputate your right arm

 at the elbow area to save money, but you should not allow amputation;

 (VII) The FMC hand surgeon will let us know whether the ODRC Collegial Review Board and

 Dr. Eddy will have us amputate the arm, fuse the arm at the elbow, or implant an artificial elbow.

 (VIII) Do not try to lift much weight and do not get into a fight with another inmate because your

 right arm can easily be twisted around causing severe damage that could lead to amputation, and

 be real careful with your arm until we can operate on the arm.

 226.   On June 26, 2015, at the OSUMC ER, the following events took place:




                                                49
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 59 of 102 PAGEID #: 73



  a I informed all OSUMC Defendants who examined me that when I put my right arm in the

  sling I was given at CCI, with my arm bent at the elbow area, it pushes the broken loose

  Humerus bone into the meat of the right arm and after a few minutes in that position it hurts real

  bad.

  b. I asked the OSUMC Defendants who examined me if it is ok for me to put my right hand in

  my pocket or hold my thumb in the waist band of my pants to stabilize my right arm at the elbow

 area, instead of using the sling CCI had given me, since my arm does not hurt as much in that

 position. In response, the OSUMC Defendants, acting individually and collectively, informed me

 that it is fme not to use the sling and to put my right hand in my pocket or to bold my thumb in

 the waist band of my pants, since that is a position of comfort.

 c. I informed the OSUMC Defendants who examined me that the 1981 orthopedic surgeon

 moved my right arm ulnar nerve [funny bone nerve] from behind my elbow up into the front of

 my arm, into the soft tissue where the main vein that blood is drawn from is located, before he

 attached the upper arm Humerus bone to the bones of the lower arm together with the screws.

 The 1981 surgeon did so, to keep the bones and screws in the elbow area from aggravating the

 ulnar nerve.

 d. One of the OSUMC Defendants who examined me, based on information and belief it was

 Defendant Michelson, informed me that be is the one who will be writing my written medical

 records, and he said, "I will write alJ three screws appear to be loose in the medical record."

 e. In response to the OSUMC Defendant and his statement referred to in paragraph 226 d. above,

 I instructed and informed the OSUMC Defendant as follows:




                                                50
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 60 of 102 PAGEID #: 74



 (I) Do not just write all three screws appear to be loose in the medical record because you know

 Director Mohr, Dr. Eddy and the ODRC's Collegial Review are not going to want to approve

 and pay for the right arm elbow replacement surgery.

 (II) You need to write in the medical record that the screw that had been screwed through the

 upper right arm Humerus bone and into the bones of the lower arm at the elbow area during a

 previous surgery, to attach the Humerus bone to the bones of the lower arm. has broken through

 the Humerus bone and the Humerus bone is completely disconnected (severed) from the bones

 and screws of the lower arm at the elbow area; otherwise, Director Mohr, Dr. Eddy and the

 ODCR's Collegial Review are not going to want to approve and pay for the right arm elbow

 replacement surgery that you have recommended.

 227.    The June 26, 2015 Ohio State University Wexner Medical Center Rhoede Emergency

 Department, MRN: 970351517 written medical records that I reviewed in my medical record

 here at CCI, in pertinent part, provide the following information:

 a. "You were seen by Edward A. Michelson, MD and Craig B. Key, MD" Id., page l of 6.

 b. "Follow-up Information: Schedule an appointment as soon as possible for a visit with Hand

 CMC. Please follow up. Why: For possible surgery.1' Id., page 1 of 6.

 c. "Discharge Orders. 06/26/15 AMB REFERRAL To Hand Clinic. Comments: Possible elbow

 replacement." Id., page 1 of 6.

 d. "IP CONSULT TO SURGERY. Authorizing Edward A. Michelson, M.D. Requested action:

 Consultation and Treat bx of right elbow surgical repair, p/w pain I swelling contact No. 30705."

 Id., page l of 6.

 e. "Result Narrative. EXAM: XR ELBOW 4 VIEWS, 06/26/15 10:17 A.M." Id., page I of3.

 f. "Clinical Indications: Hx of elbow replacement, pw elbow pain/laxity. Id., page l of 3.



                                                51
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 61 of 102 PAGEID #: 75



 g. "RELEVANT CLINICAL HISTORY 7-9-85, Findings: 4 images obtained. There has been a

 previous fracture of the distal humerus with posterior displacement of the capitulary and

 trochlea.r fragments which appear distracted from each other. There are 3 screws oriented in a

 transverse oblique orientation through the distal humerus demonstrating lucencies around all of

 the screws. The discord portion of the radial bead is deformed and there are cortical irregularities

 in the articular surface consistent with arthritic changes. The trochlear groove is now well seen

 and appears flattened." Id, page 1 of 3.

 h. "Result Impression l. Previous fracture of the distal humerus with nonunion and development

 of neuropathic-like changes in the condylar fragments. All 3 screws appear loose. ElectronicaUy

 Signed by: Joseph S. Y14 MD on 06/26/2015, 10:20 A.M." Id, page 2 of3.

 i. "XR Elbow Right 3+ views (Ace #729245E) (order #207765263). Authorizing: Edward A.

 Michelson, MD. MRN: 970351517. CCI Phone 740-774-7080 (Home). Reason for Exam. HX of

 elbow replacement, p/w elbow pain/laxity." Id, page 2 of3.

 j. "Ordered by Andrew J. Krieger, MD. Authorizing Provider Michelson, Edward A.

 Acknowledged by: Kimberly Plants, RN. Acknowledged on 06/26/15, 1010 CPT CODE 73080.

 RAX-RAY ELBOW 3+ VW [18656]. HC Radiology Exam Elbow Complete-Min 3 views

 [10219742]." Id., page 2 of3.

 228.   On July 02, 2015, Defendant Mohr's CoHegial Review Process was held regarding the

 OSUMC's June 26, 2015 request that I be examined by the ODRC's FMC Hand Surgeon

 Defendant A wan for consultation and scheduled to treat the Humerus fracture of my right elbow

 surgical repair with elbow replacement.

 229.   On July 02, 2015, Defendants Mohr, Eddy, Gardner, Desmarias, Krisher, Awan, Rana,

 Artrip, Higginbotham and Does 1-50 who created and participated in Defendant Mohr's July 02,




                                               52
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 62 of 102 PAGEID #: 76



  2015 Collegial Review Process regarding my re-broken right arm Hwnerus bone, acting

  individually and collectively denied me the OSUMC's June 26, 2015 requested consult with

  Defendant A wan and denied me access to OSUMC's June 26, 2015 requested surgery to treat the

  Humerus fracture of my right elbow surgical repair with elbow replacement.

  230.   No member of Defendant Mohr's July 02, 2015 Collegial Review Process, regarding my

  re-broken right arm, ever examined me between June, 25, 2015 and July 03, 2015 before:

  a. Denying me access to the consultation with the Hand Clinic at CMC with Defendant A wan for

  possible surgery for elbow replacement, as requested by the June 26, 2015 OSUMC physicians

  who examined me. (CMC is presently FMC).

  b. Denying me access to the right arm surgery to treat hx of right elbow surgical repair with

 elbow replacement, as requested by the June 26, 2015 OSUMC physicians who examined me.

  231.   All members of Defendant Mohr's July 02, 2015 Collegial Review Process, regarding my

 re-broken right arm Humerus bone acting individually and collectively, knew and concealed the

 fact that the June 26, 2015 OSUMC ER xrays show a screw had broken through my right arm

 Humerus bone and the Humerus bone is re-broken and completely re-severed from the bones and

 screws of my lower right arm at the elbow area, as described in paragraph 223 above; yet, all

 members of the Collegial Review Process refused to provide me access to the required surgery

 until April 19, 2017, when Defendant A wan performed surgery at the OSUMC to implant an

 artificial elbow in my right arm.

 232.    On June 26, 2015 my re-broken right arm Humerus bone was protruding on the wrist side

 of arm and the lower arm Radius and Ulna bones rotated around the upper arm Humerus bone

 approximately forty degrees. The right arm injury and the need for surgery were obvious to a

 layperson.




                                               53
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 63 of 102 PAGEID #: 77



  233. Plaintiff fully incorporates herein by reference paragraphs 207, 222, 223 and 232 of this

  Complaint On July 07, 2015 at CCI DSC, I was examined by Defendant Rana and the following

  events took place:

  a. Defendant Rana informed me that on July 02, 2015, Defendant Eddy and the Collegial Review

  denied the OSUMC's June 26, 2015 request for me to have an orthopedic consult with the CMC

  (presently FMC) Hand Clinic, Defendant Awan.

  b. Defendant Rana informed me that Defendant Eddy said my right arm is not broken and I just

  have arthritis from an old injury.

  c. I informed Defendant Rana that the June 26, 2015 OSUMC xrays show my right arm Humerus

  bone is re-broken, you can see the screw has broken through the Humerus bone and the upper

 · arm Humerus bone is completely separated from the bones and screws of the lower arm at the

  elbow area.

  d. I showed Defendant Rana bow my right lower arm rotates forty (40) degrees around the upper

  arm Humerus bone at the elbow area and the Humerus bone was protruding on the wrist side of

 arm.

 e. I described the June 26, 2015 OSUMC xrays and my right arm injury as set forth in paragraphs

 207, 222, 223 and 232 above.

  f. I requested Defendant Rana to review the June 26, 2015 OSUMC xrays of my right arm injury.

 Defendant Rana refused to do so.

 g. I requested Defendant Rana to send me to be examined by an orthopedic surgeon. Defendant

 Rana refused to do so.

 h. I requested Defendant Rana to request another Collegial Review Board Consult. Defendant

 Rana refused to do so.




                                                54
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 64 of 102 PAGEID #: 78



  i. Defendant Rana refused to provide me any treatment for my re-broken right arm Humerus

  bone.

  j. Defendant Rana sai~ u0nce Director Mohr's Collegial Review and Dr. Eddy say you just have

  arthritis, there is nothing else I can do. I will lose my job, if I go against them."

  234.    Plaintiff fully incorporates herein by reference paragraphs 207, 222, 223 and 232 ofthis

  Complaint. On July 09, 2015 at CCI DSC, I was examined by Defendant Artrip and the

  following events took place:

  a. Defendant Artrip informed me that on July 02, 2015, Defendant Eddy and the Collegial

  Review denied the OSUMC's June 26, 2015 request for me to have an orthopedic consult with

  the CMC (presently FMC) Hand Clinic, Defendant Awan.

  b. Defendant Artrip informed me that Defendant Eddy said my right arm is not broken and I just

  have arthritis from an old injury.

  c. I informed Defendant Artrip that the June 26, 2015 OSUMC x:rays show my right arm

  Humerus bone is re-broken, you can see the screw has broken through the Humerus bone and the

  upper arm Humerus bone is completely separated from the bones and screws of the lower arm at

  the elbow area.

  d. I showed Defendant Artrip how my right lower arm rotates forty (40) degrees around the

  upper arm Humerus bone at the elbow area and the Humerus bone was protruding on the wrist

  side of arm.

  e. I described the June 26, 2015 OSUMC x:rays and my right arm injury as set forth in paragraphs

  207, 222, 223 and 232 above.

  f. I requested Defendant Artrip to review the June 26, 2015 OSUMC xrays of my right arm

  injury. Defendant Artrip refused to do so.



                                                 55
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 65 of 102 PAGEID #: 79



  g. I requested Defendant Artrip to send me to be examined by an orthopedic surgeon. Defendant

  Artrip refused to do so.

  h. I requested Defendant Artrip to request another Collegial Review Board Consult. Defendant

  Artrip refused to do so.

  i. Defendant Artrip refused to provide me any treatment fo my re-broken right ann Humerus

  bone.

  j. Defendant Artrip informed me that since Defendant Eddy and the Collegial Review denied me

  the orthopedic consult requested by the OSUMC on June 26, 2015, there is nothing anyone here

  at CCI can do about my right elbow.

  k. I informed Defendant Artrip that the pain in my right ann is getting worse, and I tried to

  explain, but Defendant Artrip stopped me..Defendant Artrip sai~ "We cannot talk about it

  anymore. We are done."

  235.    Plaintifffu11y incorporates herein by reference paragraph 37 of this Complaint:

  a. Although not necessary or appropriate, as stated in paragraph 37 above, I timely and properly

  exhausted the ODRC's Grievance Procedure under Ohio Administrative Code 5120-9-3 I in

  Grievance #CCI-07-15-000119 regarding the Ju]y 02, 2015 ODRC Collegial Review decision,

  Defendant Rana's July 07, 2015 decision and Defendant Artrip's July 09, 2015, decision, denying

  me access to the necessary medical examinations, treatment and surgery to repair my painful,

  obviously re-broken right ann Hwnerus bone injwy, as set forth below:

  (I) On July 09, 2015, I timely filed an Informal Complaint Resolution (ICR) with Defendant

  Higginbotham, CCI Health Care Administrator; On July 22, 2015, I timely filed my Notification

 of Grievance (Grievance) with Defendant Free, CCI Institution Inspector, Grievance #CCI-07-

  15-000119; an~ on August 01, 2015, I timely filed my Appeal to the Chieflnspector;



                                               56
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 66 of 102 PAGEID #: 80



  (II) My ICR, Grievance, and Appeal to the Chief Inspector, Grievance #CCI..-07-15-000119,

  stated in pertinent part, the following: On 06-26-15, the Ohio State Wexner Medical Center ER

  took four xrays of my right elbow; One xray showed the right Humerus bone (upper arm) is

  broken in half, separated, not attached to anything at the elbow area; The C.C.I. xrays do not

  show the broken, separated Humerus bone, but the OSU xrays do; Just before 07-18-13, I threw

  a softball and felt extreme pain like a bone or screw had broken and the lower arm bones (Radius

  and Ulner) rotates around the Humerus 40 degrees while arm was hanging straight down from

  elbow, and it never did that before.

  (III) On July 17, 2015, Defendant Higginbotham's written response to my July 09, 2015 Informal

  Complaint (Grievance #CCI-07-15-000119) states, in the pertinent part; Per our meeting on 7-

  17-15, I reviewed xray results from Collegial Review decision for right elbow. Currently the plan

  is to follow locally. I will pass you for (unintelligible) on DSC for increased discomfort and

  functional limits.

  (IV) On July 29, 2015, Defendant Free wrote his Disposition of Grievance, Grievance #CCI-07-

  15..-000119, which states in the pertinent part To investigate your grievance I interviewed HCA

  B. Higginbotham. I have also reviewed your medical. file and 68-MED-Ol and 68-MED-14, You

  have increased pain with some swelling and redness. You were seen at OSU on 6/26/15 and x-

  rays revealed the previous fracture with arthritic changes. You were recommended to follow up

  with an orthopedic doctor and FMC. Collegial Review denied the consult and recommends an

  alternate plan of care on 712/15. You were continued on Mobic for arthritis.

  (V) On September 11, 2015, Mona Parks R.N., Assistant Chief Inspector filed the Decision of

  the Chieflnspector on a Grievance Appeal, Grievance #CCI-07-15-000119, affirming Defendant

  Free's July 29, 2015, Disposition of Grievance. Copies attached hereto.



                                                57
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 67 of 102 PAGEID #: 81



  236.   On July 17, 2015, Defendant Higginbotham, CCI Health Care Administrator (HCA),

  interviewed me regarding the Informal Complaint I had filed with her in my Grievance No. CCI-

  07-15-000119, and informed me that she was going to have me go back to Doctor's Sick Call

  here at CCI, to get the CCI doctors to recommend an orthopedic consult at FMC to see if the

  Collegial Review Board in Columbus will approve an orthopedic consult. I never got a DSC pass

  to see a doctor, so I signed up for Nurses Sick Call.

  237.   On August lO, 2015, I submitted a Health Care Request Form regarding my re-broken

  right arm. On August 12, 2015, I went to Nurses Sick Cali (NSC).

  238.   On Augu..<;t 17, 2015, at CCI Doctors Sick Call, I was examined by CCI Nurse

  Practitioner Defendant Artrip who informed me he was going to send another request to the

  Collegial Review Board regarding the fact that my right arm is obviously re-broken and I have

  increased pain.

  239.   On September 10, 2015, at FMC orthopedics, Dr. Sullivan acknowledged that my right

  arm Humerus bone is re-broken and severed in half, and I need an artificial elbow. Dr. Sullivan

  said: "the problem is, we do not have anyone who specializes in elbows; elbow replacements are

  not as common as hip and knee replacements; since OSU requested a consult with our hand

  surgeon, I will reschedule you to see the hand surgeon, and I will contact some of my other

  colleagues to see what we can do for you."

  240.   The September I 0, 2015. written Consult Report by FMC orthopedics Dr. Sullivan that I

  reviewed in medical record here at CCI, in pertinent part; provides the following information:

  a. 556425N; Dr. Sullivan; Consultation Request; Request Date 8-17-15;

  Appointment Date 9-10-15;

  b. x-ray (June 2015 OSU) shows nonunion Distal Humerus Hardware failure; full rotation@




                                                58
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 68 of 102 PAGEID #: 82



   actual elbow joint; Difficult Alp u usteb 6 nonunion; Rt elbow slpine-fracture Distal Humerus;

   OSU# 970355 I 7 Medical Record No.

   c. will discuss with colleagues; F\u Hand Clinic next Month;

   d. Pt bad Rt elbow fix aterior 1981-Re-fractured 2013. Chronic Nonunion now bas flail elbow.

   Says he has H\o ulnar nerve damage from original accident; Now small finger more numbs

   Adduction.

   241.    On October 01, 201.5, at FMC (formerly CMC), I was examined by the FMC Hand

   Surgeon Defendant A wan, who performed a cursory review of my right arm injury and the

   following events took place:

   a. Defendant A wan said, "You have arthritis from a previous injury and you want an artificial

   elbow. The ODRC will not pay for you to get an artificial elbow. You are too young for an

   artificial elbow."

   b. I informed Defendant Awan that the June 26, 2015, OSUMC xrays show my right arm

   Humerus bone is re-broken and completely severed from the bones and screws of the lower arm

   because the screw that was threaded through the upper right arm Humerus bone has broken

   through the Humerus bone and you can see the half screw hole where the screw broke through

  the Humerus bone.

  c. I showed Defendant A wan how my lower right arm rotates around the upper right arm

  Humerus bone approximately forty five ( 45) degrees at the elbow area, in ways an arm is not

  supposed to rotate, and I explained that it is painful.

  d. I requested Defendant Awan to review the June 26, 2015, OSUMC xrays of my right arm, but

  Defendant Awan refused to do so, and refused to provide any treatment.

  e. After the events stated in paragraph 241-241(d) above, I informed Defendant A wan that when




                                                 59
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 69 of 102 PAGEID #: 83



   I am sleeping and my right arm bends back at the elbow area, in ways an arm is not supposed to

   bend, it causes severe pain when it stretches the nerves and tendons of my right arm elbow area. I

   showed Defendant Awan how the right arm bends back~ in ways an arm is not supposed to

   bend.

   f. I asked Defendant Awan to at least give me a brace to sleep in so my arm will not bend

   backwards when I am sleeping.

   g. After the events stated in paragraph 241-241(1) above, Defendant Awan had FMC xray

   Department give me a brace for my obviously re-broken, painfu1 right arm injury.

   242.      Plaintiff fully incorporates herein by reference paragraph 234 of this complaint:

   a. On October 06, 2015 at CCI DSC, I was examined by Defendant Artrip, for round trip follow-

   up regarding my October 0 I, 2015 examination by FMC Hand Surgeon Defendant Awan, and

   the following events took place:

   (I) I reiterated the events and facts stated in paragraph 234 (b, c, d, e, f, h, and i) with Defendant

   Artrip;

   (II) Defendant Artrip informed me that since Defendants Awan, Eddy, and the Collegial Review,

   Defendant Does 1-50, had determined that I have pain from only arthritis there is nothing he or

   anyone at CCI can do about my right arm, and directed me to take NSAIDS for right arm

   arthritis pain and re-ordered ZIKS Arthritis Cream.

   243.      On May 09, 2016, I sent a Health Services Request to the CCI Infmnary because on May

   08, 2016, my right elbow starting oozing fluid. My Health Services Request stated:

   a. My right-elbow is oozing fluid, plasma-blood mixture or infection. It may be caused by a

   loose screw or bone fragment that broke through the Humerus bone the 06-26-2015 OSU xrays

  show. Also, back/leg pain. May need tegretol increased or steroid.



                                                   60
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 70 of 102 PAGEID #: 84



  b. Sometime after May 09, 2016, I was examined by a CCI nurse at NSC, but by the~ the fluid

  had stopped oozing from my right-elbow and the nurse did not schedule me to see a doctor.

  244.      On June 16, 2016, at CCI CCC Nurse Practitioner (NP) Dove ordered an xray of my

   back.

  245.      On June 17, 2016, at the CCI xray Department, a CCI xray technician xrayed my back

  and the following events took place:

  a. The June 17, 2016, CCI xray technician and I saw and reviewed the June 11, 2015 CCI xrays

  of my right arm elbow area;

  b. The June 11, 2015, CCI xray of my right arm elbow area shows my right arm Humerus bone

  was obviously misaligned, protruding forward toward wrist side of arm approximately 3/4 inch,

  from the bones of my lower arm at the elbow area. The need for surgery was obvious to a lay

  person.

  c. After the events stated in paragraph 244 and 245 (a-b) above, I realized and discovered the

  facts stated in paragraph 246 below.

  246.      Defendant Rana, all individually named defendants and Defendant Does 1-50 who bad a

  duty to review, or who bad seen, the June 11, 2015 CCI xrays of my right arm elbow area. acting

  individually and collectively, had:

  a. Knowingly and purposely concealed, and or conspired to conceal, the facts that one of the

  June 11,2015, CCI xrays of my right arm elbow area shows my right ann Humerus bone is

  obviously misaligned, protruding forward toward the wrist side of arm approximately 3/4 inch,

  from the bones of my lower arm at the elbow area;

  b. Falsified my medical records by concealing the facts stated in paragraph 245 (b) when writing

  the xray Reports regarding the June 11, 2015, CCI xrays of my right arm elbow area.



                                               61
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 71 of 102 PAGEID #: 85



  247.   On July 25, 2016, I sent a Health Services Request to the CCI Infnmary regarding my

  right arm pain caused by my re-broken right arm Humerus bone.

  248.   From June 26, 2015, to April 19, 2017, when Defendant Awan performed surgery to

  implant an artificial elbow in my right arm, the following events took place:

  a. I continued to complain about pain caused by my obviously re-broken right arm injury to all

  ODRC, CCI and FMC employees, agents or servants who examined me, or consulted with me,

  individually named Defendants and Defendant Does 1-50;

  b. J showed all individually named Defendants and Defendant Does 1-50 who examined me or

  consulted with me how my obviously re-broken right arm Humerus bone protruded on wrist side

  of arm at the elbow area and how my lower arm rotated around my upper right arm Humerus

  bone at the elbow area, as if wringing water from a washcloth.

  249.   On October 3, 2016, at CCI, I had a Telemedicine (hereinafter "Tele-med") audiovisual

  doctor appointment with OSUMC Neurosurgeon James B. Elder, MD about back surgery.

  During the October 3, 2016, Tele-med appointment, after Dr. Elder and I determined and agreed

  I need and want back surgery if Dr. Elder can get the ODRC Defendants to approve the surgery,

  the following events took place:

  a Dr. Elder asked me if I had any questions. In response, I asked Dr. Elder if I was at risk of

  losing my right arm due to severe nerve damage when my arm moves like this, and I twisted the

  bones of my lower arm 160 degrees around the upper arm Humerus bone at the elbow area, as if

  wringing water from a washcloth. Dr. Elder jumped in his chair, jerking his head around,

  appearing to be shocked by the sight of the injury and said, "Oh! Don't do that. Why don't you

  see a doctor," I said, "I did." I explained the June 26, 2015, OSUMC xrays to Dr. Elder and I




                                                 62
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 72 of 102 PAGEID #: 86



  said, "I think OSUMC sent the ODRC the wrong xrays because all ODRC doctors say my 'arm

  is not re-broken and I just have arthritis."'

  b. Dr. Elder turned to his computer and reviewed the June 26, 2015, OSUMC xrays of my right

  arm. Dr. EJder said, "No, Mr. Grove, OSUMC provided the ODRC the correct xrays. The xray

  shows the screw has broken through your right arm Humerus bone and the Humerus bone is

  severed from the bones of the lower arm." Dr. Elder described the June 26, 2015, OSUMC xrays

  of my right arm and the OSUMC's June 26, 2015, recommendation, as set forth in paragraphs

  223 and 227 above in this Complaint, and said, "I cannot believe any doctor you showed that

  arm to says it is just arthritis." I said, "They do." Dr. Elder said, "I will contact the ODRC about

  needed surgery on your right arm."

  250.   After Dr. Elder informed me that OSUMC had provided the correct June 26, 2015

  OSUMC xrays to the ODRC, I timely exhausted the Grievance Procedure, under Grievance

  #CCI-11- l 6-000022, by filing an Informal Complaint, Notification of Grievance, and Appeal to

  the Chief Inspector alleging an ONGOING deliberate indifference to my right arm injury since

  July 2013 and a fraud claim for knowingly concealing the true nature of my obvious right arm

  injury and knowingly concealing the fact that the June 26, 2015, OSUMC xrays reveal my arm is

  re-broken. This ICR, Grievance and Appeal include the names and dates of all doctors I saw and

  complained to at Doctors Sick Call or Chronic Care Clinic every three months since July 2013,

  Dr. Awan at Franklin Medical Center (FMC) on October l, 2015, and all other ODRC agents

  responsible for my medical care.

  251.   On October 27, 2016, at the OSUMC, I was examined by Dr. Elder about needed back

  surgery. Dr. Elder informed me that he had contacted the ODRC about needed surgery on my




                                                  63
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 73 of 102 PAGEID #: 87



   right arm, but the ODRC's individually named Defendants and/or Defendant Does 1-50 denied

   his recommendation to perform needed surgery on my right arm.

   252.   On November 23, 2016, at OSUMC Dr. Elder performed a laminectomy back surgery to

   repair my bulging disk and spinal stenosis that was causing pain, paralysis and drop foot. Based

   on information and belief, Dr. Elder consulted OSUMC orthopedics about my re-broken right

   arm. On November 24, 2016, OSUMC orthopedic Department took new xrays of my right arm

   and, based on information and belief, requested the ODRC to grant permission for OSUMC to

   perform elbow replacement surgery.

  253.    Based on information and belief, Defendants Eddy, Gardner, Krisher, Desmarias and

   Does 1-50 members of the ODRC's Collegial Review Board and Collegial Review Process

  and/or other Defendant Does 1-50 denied OSUMC's November 24, 2016 request to allow

  OSUMC to perform elbow implant surgery to repair my re-broken right arm Humerus bone.

  254.    I timely exhausted the ODRC's Grievance Procedure, under Grievance #CCI-05-17-

  000061, regarding the ODRC's denial ofOSUMC's November 24, 2016, request to provide

  surgical repair of my re-broken right arm Humerus bone. The CCI Institutional Inspector,

  Defendant Free's, Disposition of Grievance dated 05123/17 denied my Grievance stating,

  "Collegial Review is a final decision that is rendered by central office staff and therefore is not

  appropriate for the grievance procedure." On 06/2612017, the ODRC Assistant Chief Inspector

  Karen Stanforth affirmed Defendant Free's Disposition of Grievance. Copy attached to this

  Complaint.

  255.    Between December OJ, 2016, and December 02, 2016, at FMC, while recovering from

  back surgery, FMC medical staff informed me that I was scheduled for an OSUMC

  neurosurgeon consult for my back and an orthopedic consult for my re-broken right arm injury. I



                                                 64
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 74 of 102 PAGEID #: 88



  never received the orthopedic consult for my re-broken right arm injury. I was transferred from

   FMC back to CCI on December 09, 2016.

  256.    On February 08, 2017, at CCI DSC, I was examined by Nurse Practitioner (NP) Dove

   and the following events took place:

  a. NP Dove informed me that the OSUMC neurosurgeons cleared me saying the January 19,

  2017, back xrays show my back has heeled good;

  b. I asked NP Dove if there is any decision from Defendant Eddy and the CoUegial Review

   regarding OSUMCs November 23, 2016, through December 02, 2016, request to perform

  surgery for my re-broken right arm. I.n response, NP Dove informed me that she does not see

  anything on the OSUMC's request or denial of the request;

  c. NP Dove informed me that she will submit a request to Dr. Eddy and the Collegial Review for

  me to be examined by the FMC Hand Surgeon Defendant Awan again.

  257.    On Wednesday, February 22, 2017, at CCI DSC, I was examined by NP Dove and the

  following events took place:

  a. NP Dove informed me that CCI had a Collegial Review Board Process scheduled for Thursday

  February 23, 2017, and NP Dove wanted a new xray of my right arm to show Dr. Eddy and the

  Collegial review;

  b. NP Dove sent me to the CCI xray Department to have an xray of my right arm taken;

  258.    On February 22, 2017, at the CCI xray Department, the CCI xray technician took xrays (4

  views) of my re-broken right arm.

  259.    On March 14, 2017 at CCI CCC, I was examined by NP Dove and the following events

  took place:




                                              65
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 75 of 102 PAGEID #: 89



  a. NP Dove informed me that the Collegial Review had wanted the February 22, 2017, xrays of

  my right arm, but she has not gotten a decision from the Collegial Review yet.

  b. NP Dove informed me that she still does not see anything on the Collegial Review Board's

  decision regarding the OSUMCs November 23, 20 I 6, through December 02, 2016, request to

  perform surgery to repair my re-broken right arm.

  260.   On March 20, 2017, ODRC/CCI-Medical (7407747095) received the Bone & Joint

  Institute of South Georgia's Medical Records Release requesting me to authorize the Bone &

  Joint Institute of South Georgia to release to my brother a copy of my medical records the Bone

  & Joint Institute of South Georgia had received regarding the June 26, 2015, OSUMC Medical

  records pertaining to my re-broken right arm Humerus Bone injury.

  261.   On March 22, 2017, at CCI Medical Records Department, I signed a Medical Records

  Release authorizing the Bone & Joint Institute of South Georgia to release to my brother a copy

  of my medical records the Bone & Joint Institute of South Georgia had received.

  262.   On March 26, 20 I 7, I filed an Informal Complaint with CCI HCA, Defendant

  Higginbotham inquiring about the OSUMCs November 23, 2016, through December 02, 2016,

  request to perform surgery for my re-broken right arm injury and the Collegial Review Board

  Decision.

  263.   On April 03, 2017, during a meeting with the CCI HCA regarding my March 26, 2017,

  Informal Complaint inquiring about the OSUMCs 11-23-16 through 12-02-16 request, CCI

  HCA Defendant Higginbotham informed me that she did not see anything from Dr. Eddy and the

  Collegial Review on OSUMC's 11-23-16 through 12-02-16 request to perform surgery on my

  right arm injury, but if the request was made by OSUMC and denied by ODRC, it would have

  been denied by Dr. Eddy and the Collegial Review Board



                                               66
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 76 of 102 PAGEID #: 90



   264.   On April 06, 2017, at FMC. I was examined by the FMC Hand Surgeon Defendant

   Awan. Defendant Awan informed me that he will schedule surgery for an artificial elbow

   implant to repair my re-broken right arm Humerus Bone injury.

  265.    On April 16, 2017, I filed my second ongoing deliberate indifference to my serious

  medical needs Informal Complaint, followed by Grievance #CCI-05-17-000061 and Appeal to

  the Chief Inspector to exhaust the grievance procedure regarding denying the OSUMC's

  November 23, 2016, through December 02, 2016, request to treat my re-broken right arm

   Humerus bone injury and not receiving the orthopedic consult for my re-broken right arm

  Humerus bone injury that FMC medical staff had on 12-01-16 and 12-02-16 informed me was

  scheduled.

  266.    On April 18, 20 I 7, I was transferred to FMC for right arm surgery preparation.

  267.    On April I 9, 2017, at OSUMC, Defendant Awan performed artificial elbow implant

  surgery to repair my re-broken right arm Humerus bone injury.

  268.    On June 06, 2017, at CCI xray, an xray was taken of my right arm.

  269.    On June 08, 2017, at FMC, Defendant Awan was dissatisfied with my right arm

  rehabilitation and ulner nerve strength. Defendant Awan informed me that he will schedule my

  return for my follow-up examination in two months.

  270.    On June 08, 2017, at .FMC, Defendant Awan informed me he had prescribed Tylenol 3

  for 30 days for my right arm pain, so I could continue my right arm rehabilitation to increase

  right arm ulner nerve strength and to increase the mobility to straighten my right arm. I was not

  prescribed the Tylenol 3 pain medication Defendant Awan informed me he prescribed. I

  continued to suffer right arm pain and the pain interfered with and limited the progress on my

  rehabilitation exercises to strengthen and straighten my right arm.



                                                67
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 77 of 102 PAGEID #: 91



   271.     I was not returned to FMC for the two months follow-up examination Defendant Awan

   informed me, on June 08, 2017, he had scheduled to re-assess my right arm injury.

   272.     After the events stated in paragraphs 269 through 271 of this Complaint, I was informed

   that medical round trips to FMC had been temporarily canceled because inmates at FMC bad

   been diagnosed with Legionnaires disease and FMC was trying to fmd the cause. Thereafter,

   someone showed me a newspaper article that informed me of the Legionnaires disease outbreak

   at FMC.

   273.     In January 2018 I was informed that medical round trips were going to FMC again. I had

   not been taken to FMC to be examined by Defendant Awan for the follow-up examination

   Defendant A wan had, on June 08, 2017, informed me he had scheduled.

  274.      On January 12, 2018, I fiJed my third ongoing deliberate indifference to my serious

   medical needs Informal Complaint, under Grievance #CCIO 1 I 8000314, page I of 2, and

  #CCI 0118000316, page 2 of 2, regarding the denial of the two months follow-up examination

  Defendant Awan bad, on June 08, 2017, informed me he had scheduled to re-assess my right arm

  injury.

  275.      On February 19, 2018, at CCI xray, an xray of my right arm was taken.

  276.      On March 01, 2018, at FMC Hand Clinic, I was examined by Defendant Awan.

  Defendant Awan informed me that he had reviewed the February 19, 2018, CCI xrays of my

  right arm and the bone graph and artificial elbow implant look good.

  277.      On March 05, 2018, at CCI DSC, I was examined by NP Dove for round trip follow-up

  regarding the March 0 l, 2018, examination by FMC Hand Surgeon Defendant A wan. NP Dove

  informed me that Defendant Awan bad cleared me from his care regarding my right arm injury.




                                                 68
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 78 of 102 PAGEID #: 92



   278.   After the events stated in paragraph 228 of this Complaint, my brother and I attempted to

   obtain a copy of the June 26, 2015, OSUMC medical records, including the June 26, 2015,

   OSUMC xrays of my right arm.

   279.   On July 31, 2015, I executed an OSUMC Authorization For Release of Medical

   Information authorizing OSUMC to release a copy of the June 26, 20 J5, OSUMC Medical

   records and xrays of my right arm to my brother.

   280.   Based on information and belief, after July 31, 2015, my brother requested a copy of the

   June 26, 2015, OSUMC medical records and xrays of my right arm, and my brother offered to

   pay any fee required.

   281.   Based on information and belief, on August 12, 2015, Jenny M. ,OSUMC Medical

   Information Management, informed my brother that npursuant to Ohio Revised Code,

   5120.2l(C)(2), inmate medical records can only be released to a licensed attorney at law or a

   licensed physician, with the warden's written authorization, and not more than once every twelve

  months."

  282.    On September 21, 2015, at the CCI HCA office, Defendant Higginbotham informed me

  that the OSUMC sent CCI a request I had made to have OSUMC release my medical records to a

  family member, but my medical records cannot be released to anyone but a physician or an

  attorney.

  283.    After the events stated in paragraphs 278 through 282 of this Complaint, my brother

  obtained the assistance of J. Lex Kenerly, III M.D. ("hereinafter Dr. Kenedy") Orthopaedic

  Surgeon, Bone & Joint Institute of South Georgia.

  284.    Based on information and belief, Dr. Kenerly offered his pro bono assistance to my

  brother as follows:



                                                69
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 79 of 102 PAGEID #: 93



  a. To obtain the June 26, 2015, OSUMC medical records and xray images of my right arm;

  b. To review the June 26, 2015, OSUMC medical records and xray images of my right arm;

  c. After reviewing the June 26, 2015, OSUMC xrays of my right arm, if Dr. Kenerly agrees that

  my right arm Humerus bone has been re-broken and is severed from the bones and screws of the

  lower arm at the elbow area, as described in paragraph 223 of this Complaint, then Dr. Kenedy

  will provide his pro bono assistance to my brother and me , including providing affidavits and

  trial testimony if needed, to get my re-broken right arm injury surgically repaired under the

  standard of care applicable to my right arm injury.

  285.   On June 21, 2016, I executed an OSUMC Authorization For Release of Medical

  Information authorizing OSUMC to release, to J. Lex Kenerly, III M.D. (hereinafter "Dr.

  Kenerly") Orthopaedic Surgeon, Bone & Joint Institute of South Georgia, a copy of the OSUMC

  July 09, 1985, and the June 26, 2015, xrays, xray images, and medical records regarding my right

  arm, and any other medical records requested by Dr. Kenerly. I had the OSUMC Authorization

  For Release of Medical Information notarized by my CCI F-1 Dorm Notary Cherri Barch

  Marshall on 6/21/16.

  286.   On June 28, 2016, I executed a "request and Authorization to Release Medical Records to

  Designated Physician.. requesting and authorizing the Ohio Department of Rehabilitation and

  Corrections (ODRC) and its employees, agents and/or assigns to release to Dr. Kenedy a

  certified copy of any and all of my health care information and medical records including, but

  not limited to the following: x-rays, MRI images, ...and other medical documentation as

  requested by J. Lex Kenedy, III M.D., which are contained in my medical records maintained by

  the ODRC or its facilities~ including SOCF, CCI, FMC, LeCI as well as the Ohio State

  University Wexner Medical Center (OSUMC).




                                                70
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 80 of 102 PAGEID #: 94



  287.   On or about June 28, 2016, I provided Dr. Kenerly an original duplicate of the two (2)

  documents referred to in paragraphs 285 and 286 of this Complaint, and I mailed, via U.S. Mail

  first class postage prepaid, an original duplicate of the same documents to the ODRC.

  288.   Based on information and belief, between June 21, 2016, and September 14, 2016. Dr.

  Kenedy and I properly requested, pursuant to Ohio Revised Code 5120.2l(C)(2) and ODRC

  policies, a copy of the July 09, 1985, and June 26, 2015, OSUMC medical records regarding my

  OSUMC right arm examinations, including the June 26, 2015, OSUMC xrays of my right arm.

  289.   Based on information and belief, Defendants John and or Jane Does 1-50 provided Dr.

  Kenedy a thirty-two (32) page OSUMC and FMC written medical record response to Dr

  Kenerly's September 14, 2016, OSUMC Medical Record Request to obtain a copy of all the July

  09, 1985, and June 26, 2015, OSUMC xrays, xray images and medical records regarding my

  right arm. Said written medical record response to Dr. Kenerly's September 14, 2016, medical

  record request:

  a. Did not contain any of the four (4) VIEWS of the June 26, 2015, OSUMC xrays, or xray

  images of my right arm;

  b. Did not contain any of the four (4) VIEWS of the July 09, 1985, OSUMC xrays, or xray

  images of my right arm;

  c. Concealed the facts that the June 26, 2015, OUSMC xrays of my right arm shows the

  following:

  (I) A screw that had been screwed through my upper right arm Humerus bone and into the bones

  of the lower arm at the elbow area, during a previous surgery, to attach the Humerus bone to the

  bones of the lower arm has broken through the Humerus bone and the Humerus bone is

  completely disconnected (severed) from the bones and screws ofth.e lower arm;



                                                71
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 81 of 102 PAGEID #: 95



  (II) The screw that has broken through the Humerus bone is attached to the bones of the lower

   arm on one end at the elbow area, and the other end of the screw is protruding out from the bones

  of the lower arm at the elbow area approximately three-fourths of an inch (3/4");

  (III) The half screw hole through the Humerus bone where the screw broke through the Huemrus

  bone and came loose on that end;

  (IV) My right arm Humerus bone is re-broken, completely broken in half (severed) at the elbow

  area and only muscles~ tendons, and nerves attach the Humerus bone (upper arm) to the elbow

  area or lower arm.




                                                 72
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 82 of 102 PAGEID #: 96




                                                           to




                                                                               t




                                  I.




                              l




                                       l




                                           73
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 83 of 102 PAGEID #: 97




                    y




                            I         f




                                  t




                                                                               l




                                          74
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 84 of 102 PAGEID #: 98




                                        75
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 85 of 102 PAGEID #: 99




                                                            to:

                                                                           l




                                        76
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 86 of 102 PAGEID #: 100




                                    t

                                t




                                         77
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 87 of 102 PAGEID #: 101




                                                           1




            l




                                                                               l




                                        78
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 88 of 102 PAGEID #: 102




                                         79
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 89 of 102 PAGEID #: 103




                 FACTS CONCERNING SYSTEMIC FAILURES IN ODRC's HEALTH CARE SYSTEM




 401.    Plaintiff fully incorporates herein by reference paragraphs 1 through 400 of this Complaint as if

 said paragraphs were fully set forth herein.


 402.    The foregoing facts set forth systemic failures in ODRC's Health Care System.


 403.    Defendants have known for several rears of the existence of these systemic medical care

 problems, and the fact that these problems put prisoners at substantial risk if death or serious physical

 harm. Defendants, however, have refused to take appropriate action to address these problems.


 404.    Gregory Stamper, a former ODRC inmate in Allen Correctional Institution in Lima, Ohio, suffered

 from peripheral neuropathy that caused him prolonged pain, numbness and dizziness. As a result of

 Defendants Mohr, Eddy, Gardner, Bottorff, Krisher, Desmarias, Rana, Artrip, Houts, Higginbotham and

 Does 1-SO's created, implemented, approved and applied ODRC policies, regulations, protocols, customs

 and usages, ODRC prison doctors cancelled Gregory Stamper's nerve pain medication.


 405.    After the events stated in paragraph 404 above, Gregory Stamper committed suicide to get out

 of pain. Gregory Stamper hanged himself on June 1, 2011, the day after ODRC Dr. Myron Shank,

 Stamper's treating physician at Allen Correctional Institution, cancelled an appointment that Stamper

 sought for his pain.


 406.    According to a newspaper article that Plaintiff read reporting Gregory Stamper's suicide:


  a.     Gregory Stamper called his family, I believe his mother, and informed his mother that prison

 doctors had cancelled his pain medication and his pain was so bad that he was going to have to kill

 himself to get pain relief;


                                                     80
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 90 of 102 PAGEID #: 104




   b.    Gregory Stamper's family, I believe his mother, called the ODRC and or Allen Correctional

 Institution informing ODRC officials that Gregory Stamper called her and informed her that if prison

 doctors do not give Gregory Stamper his pain medication he said he will have to kill himself because he

 can not bare the pain; and


  c.     Prison official refused to provide Gregory Stamper the pain medication needed, and he hanged

 himself and died.


 407.    Plaintiff reserves paragraphs 407 through 500 for amendments if and when needed after

 obtaining discovery, or otherwise.




                                                   81
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 91 of 102 PAGEID #: 105



 CAUSES OF ACTION


 FIRST CLAIM -42 U.S.C. SECTION 1983

 501. Plaintiff fully incorporates herein by reference paragraphs 1 through 500 of this Complaint

 as if said paragraphs were fully set forth herein.


 502. This First Claim is timely filed. The two year limitation period for this First Claim under 42

 U.S.C. Section 1983 alleging an ongoing deliberate indifference, from March 16, 2011 through

 November 23, 2016, to Plaintiff's serious medical needs regarding Plaintiff's painful

 degenerative disc disease back injury did not begin to run until after November 23, 2016 when

 Defendants provided Plaintiff the treatment and surgery necessary.


 503. Defendants Mohr, Eddy, Gardner, Bottorff: Rana, Houts, Artrip, Higginbotham, Free,

 Krisher, Desmarias and Does l-50 have, under color of state law, knowingly and intentionally

 deprived the Plaintiff of his rights, privileges and immunities secured by the Eighth and

 Fourteenth Amendments to the U.S. Constitution including but not limited to the right to

 adequate medical care and the right to be free of cruel and unusual punishment regarding

 Plaintiff's painful degenerative disc disease back injury.


 SECOND CLAIM - 42 U.S.C. SECTION 1983

 504. Plaintiff fully incorporates herein by reference paragraphs 1 through 503 of this Complaint

 as if said paragraphs were fully set forth herein.


 505. This Second Claim is timely filed. The two year limitation period for this Second Claim

 under 42 U.S.C. Section 1983 alleging an ongoing deliberate indifference conspiracy, from

 March 16, 2011 through November 23, 2016, to Plaintiff's serious medical needs regarding

 Plaintiffs painful degenerative disc disease back injury did not begin to run until after November

                                                  82
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 92 of 102 PAGEID #: 106



 23, 2016 when Defendants provided Plaintiff the necessary treatment and surgery.


 506. Defendants Mohr, Eddy, Gardner, Bottorff, Rana, Houts, Artrip, Higginbotham, Free,

 Krisher, Desmarias and Does 1-50 have, under color of state law, knowingly and intentionally

 conspired to deprive the Plaintiff of his rights, privileges and immunities secured by the Eighth

 and Fourteenth Amendments to the U.S. Constitution including but not limited to the right to

 adequate medical care and the right to be free of cruel and unusual punishment regarding

 Plaintiffs painful degenerative disc disease back injury.


 507. The Defendants referred to in paragraph 506 of this Complaint implemented this civil

 conspiracy by the acts alleged herein.


 THIRD CLAIM - 42 U.S.C. SECTION 1983

 508. Plaintiff fully incorporates herein by reference paragraphs 1 through 507 of this Complaint

 as if said paragraphs were fully set forth herein.


 509. This Third Claim is timely filed. The two year limitation period for this Third Claim under

 42 U.S.C. Section 1983 alleging an ongoing deliberate indifference, from July 2013 through

 April 19, 2017, to Plaintiffs serious medical needs regarding Plaintiffs painful re-broken right

 arm Humerus Bone injury did not begin to run until after April 19, 2017 when Defendants

 provided Plaintiff the treatment and surgery necessary.


 510. Defendants Mohr, Eddy, Gardner, Rana, Artrip, Higginbotham, Free, Krisher, Desmarias

 Awan, Michelson, Krieger, Ryu, Yu and Does 1-50 have, under color of state law, knowingly

 and intentionally deprived the Plaintiff of his rights, privileges and immunities secured by the

 Eighth and Fourteenth Amendments to the U.S. Constitution including but not limited to the



                                                  83
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 93 of 102 PAGEID #: 107



 right to adequate medical care and the right to be free of cruel and unusual punishment regarding


 Plaintiffs painful re-broken right arm Humerus Bone injury.


 FOURTH CLAIM - 42 U.S.C. SECTION 1983

 511. Plaintiff fully incorporates herein by reference paragraphs 1 through 510 of this Complaint

 as if said paragraphs were fully set forth herein.


 512. This Fourth Claim is timely filed. The two year limitation period for this Fourth Claim

 under 42 U.S.C. Section 1983 alleging an ongoing deliberate indifference conspiracy, from July

 2013 through April 19, 2017, to Plaintiffs serious medical needs regarding Plaintiff's painful re-

 broken right arm Humerus Bone injury did not begin to run until after April 19, 2017 when

 Defendants provided Plaintiff the treatment and surgery necessary.


 513. Defendants Mohr, Eddy, Gardner, Rana, Artrip, Higginbotham, Free, Krisher, Desmarias

 Awan, Michelson, Krieger, Ryu, Yu and Does 1-50 have, under color of state law, knowingly

 and intentionally conspired to deprive the Plaintiff of his rights, privileges and immunities

 secured by the Eighth and Fourteenth Amendments to the U.S. Constitution including but not

 limited to the right to adequate medical care and the right to be free of cruel and unusual

 punishment regarding Plaintiff's painful re-broken right arm Humerus Bone injury.


 514. The Defendants referred to in paragraph 513 of this Complaint implemented this civil

 conspiracy by the acts alleged herein.


 FIFTH CLAIM: PUNITIVE DAMAGES


 515. Plaintiff fully incorporates herein by reference paragraphs l through 514 of this Complaint

 as if said paragraphs were fully set forth herein.


                                                      84
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 94 of 102 PAGEID #: 108



 516. Defendants Mohr, Eddy, Gardner, Bottorff, Rana, Houts, Artrip, Higginbotham, Free,


 Krisher, Desmarias and Does 1-50's conduct towards Plaintiff Mark Grove to Plaintiff's serious

 medical needs regarding Plaintiff's painful degenerative disc disease back injury entitles Plaintiff

 Mark Grove to punitive damages from said Defendants, since Defendants were aware of

 Plaintiff's suffering and the deliberate indifference to Plaintiff's serious medical needs and

 Defendants did knowingly and purposefully delay Plaintiff access to a qualified physician,

 treatment, and surgery from March 16, 2011 through November 23, 2016 (approximately six

 years).


 517. As a result of the malicious and intentional and deliberate acts, omissions, and conduct of

 Defendants Mohr, Eddy, Gardner, Bottorff, Rana, Houts, Artrip, Higginbotham, Free, Krisher,

 Desmarias and Does 1-50, each of them individually and collectively, complained of herein

 committed willfully, knowingly, purposely, unlawfully, maliciously, with malice or reckless

 indifference, and in wanton disregard of the rights and medical needs of the Plaintiff, in violation

 of the Eighth and Fourteenth Amendments to the U.S. Constitution including but not limited to

 the right to adequate medical care and the right to be free of cruel and unusual punishment

 regarding Plaintiff's painful degenerative disc disease back injury, punitive damages are

 reasonable in this case.


 SIXTH CLAIM: PUNITIVE DAMAGES

 518. Plaintiff fully incorporates herein by reference paragraphs 1 through 517 of this


 Complaint as if said paragraphs were fully set forth herein.


 519. Defendants Mohr, Eddy, Gardner, Rana, Artrip, Higginbotham, Free, Krisher, Desmarias


                                                 85
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 95 of 102 PAGEID #: 109



 Awan, Michelson, Krieger, Ryu, Yu and Does 1-50's conduct towards Plaintiff Mark Grove to


 Plaintiff's serious medical needs regarding Plaintiff's painful re-broken right arm Humerus Bone

 injury entitles Plaintiff Mark Grove to punitive damages from said Defendants, since Defendants


 were aware of Plaintiff's suftering and the deliberate indifference to Plaintiff's serious medical


 needs and Defendants did knowingly and purposefully delay Plaintiff access to a qualified

 physician, treatment, and surgery from July 2013 through April 19, 2017 (approximately four

 years).


 520. As a result of the malicious and intentional and deliberate acts, omissions, and conduct of

 Defendants Mohr, Eddy, Gardner, Rana, Artrip, Higginbotham, Free, Krisher, Desmarias Awan,

 Michelson, Krieger, Ryu, Yu and Does 1-50, each of them individually and collectively,


 complained of herein committed willfully, knowingly, purposely, unlawfully, maliciously, with

 malice or reckless indifference, and in wanton disregard of the rights and medical needs of the

 Plaintiff, in violation of the Eighth and Fourteenth Amendments to the U.S. Constitution

 including but not limited to the right to adequate medical care and the right to be free of crueJ

 and unusual punishment regarding Plaintiff's painful re-broken right arm Humerus Bone injury,


 punitive damages are reasonable in this case.




                                                  86
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 96 of 102 PAGEID #: 110




                                                                       l
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 97 of 102 PAGEID #: 111
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 98 of 102 PAGEID #: 112




                                                                       1
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 99 of 102 PAGEID #: 113




                                                          1,
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 100 of 102 PAGEID #: 114



  DEMAND FOR TRIAL BY JURY

  521.   Plaintiff hereby demands a trial by jury on all issues so triable.


  PRAYER FOR RELIEF

  WHEREFORE, Plaintiff Mark Grove respectfully prays that judgment be entered in his favor

  against the Defendants, each of them individually and collectively, as follows:


  (A)    Declare that Defendants subjected the Plaintiff to conditions and engaged in conduct

  which caused Plaintiff to be subjected to the deprivation of one or more of his constitutional

  rights as alleged herein;


  (B)    Declare that the Eighth Amendment requires the Defendants to have the Plaintiff and all

  other similarly situated prisoners, who have serious painful medical conditions, examined by a

  qualified physician when the physician who has examined Plaintiff and said prisoners has

  already determined that Plaintiff's and said prisoners' serious painfol medical conditions are

  beyond the scope of the examining physicians medical qualifications and a medical specialist is

  needed to diagnose and treat Plaintiff's and said prisoners' serious painful medical conditions.

  (C)    Permanently enjoin the practice of Defendants from continuing:

  (1)    to apply ODRC policies, regulations, protocols, contracts, customs and usages that

  prohibit the physicians who actually see and examine Plaintiff's and other similarly situated

  ODRC prisoners' serious medical conditions from requiring and ensuring that Plaintiff and said

  prisoners be examined and treated by a qualified physician when the examining physicians have

  determined that Plaintiff's and said prisoners' serious medical conditions are beyond the scope of

  the examining physicians medical qualifications and a medical specialist is needed to diagnose

  and treat Plaintifrs and said prisoners' serious medical conditions;

                                                   89
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 101 of 102 PAGEID #: 115



  (2)    to apply ODRC policies, regulations, protocols, contracts, customs and usages that

  interfere with the examining physicians prescribed treatment plan;


  (3)    to apply ODRC policies, regulations, protocols, contracts, customs and usages that

  require the decision, whether or not to provide Plaintiff and said prisoners access to an

  examination by a medical specialist physician having the medical qualifications required to

  diagnose and treat Plaintiff's and said prisoners' serious medical conditions, to be made by


  ODRC physicians and other ODRC agents who:


  (a)    do not examine Plaintiff and said prisoners before making the decision to deny Plaintiff

  and said prisoners access to the required medical specialist physician, and/or;


  (b)    are acting beyond the scope of their medical qualifications when making the decision to

  deny Plaintiff and said prisoners access to the required medical specialist physician;


  (4)    to require the decision, whether or not to provide Plaintiff and said prisoners access to an


  examination by a medical specialist physician having the medical qualifications required to

  diagnose and treat Plaintiff's and said prisoners' serious medical conditions, to be made by

  ODRC physicians and other ODRC agents who:


  (a)    do not examine Plaintiffs and said prisoners before making the decision to deny Plaintiff

  and said prisoners access to the required medical specialist physician, and/or,


  (b)    are acting beyond the scope of their medical qualifications when making the decision to

  deny Plaintiff and said prisoners access to the required medical specialist physician;


  (D)    An award to Plaintiff of compensatory damages in an amount to be shown at trial, but


                                                   90
Case: 2:18-cv-01492-ALM-EPD Doc #: 1-1 Filed: 11/20/18 Page: 102 of 102 PAGEID #: 116



  believed to be in excess of three million($ 3,000,000.00) U.S. dollars);


  (E)    An award to Plaintiff of punitive damages in an amount to be shown at trial, but believed

  to be in excess of three million($ 3,000,000.00) U.S. dollars;


  (F)    An award to Plaintiff of the cost of this action;


  (G)    An award to Plaintiff of the cost of his attorney's fees;


  (H)    An award to Plaintiff of the cost of expert witness fees; and


  (I)    All other relief that is just and proper.


                                                                Respectfully Submitted,



                                                                Mark Grove, # 183624
                                                                Plaintift: pro se
                                                                Chillicothe Correctional Institution
                                                                P.O. Box 5500
                                                                Chillicothe, OH 4560 l



                                           VERIFICATION

  I verify that these facts are true to the best of my knowledge and belief.




                                                                Mark Grove




                                                     91
